 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Long Island Radio Company d/b/a All ShoresRadio CompanyandNew York Local,Ameri-can Federation of Television and Radio Artists,AFL-CIO. Cases 29-CA-7753(E)30 September 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN, BABSON, AND STEPHENSOn 27 June 1985 Administrative Law JudgeRobert T. Snyder issued the attachedsupplementaldecision. The General Counsel filed exceptions anda supporting brief. The Applicant filed cross-excep-tions and a brief in support of its cross-exceptionsand in response to the General Counsel's excep-tions. iThe National LaborRelationsBoard has consid-ered the supplemental decision and the record inlight of the exceptions, cross-exceptions, and briefsand has decided to affirm the judge's rulings, find-ings,and conclusions only to the extent consistentwith this Supplemental Decision and Order.On 16 October 1981 the Board, in the absence ofexceptions,adopted the judge's initial decisiondated 27 August 1981. In his decision, the judgehad determined that the 8(a)(3) and(5) allegationsof the consolidated complaint did not have meritand recommendeddismissalof the complaint in itsentirety.The Board's unpublished Order adoptingthe judge's decision resulted in the dismissal of theentire unfair labor practicecase againstthe Appli-cant.On 13 November 1981, on the Applicant's re-quest, the Executive Secretary of the Board ex-tended the time for the Applicant's filing of an ap-plication for an award of attorney's fees and ex-penses inthis case pursuant to the Equal Access toJustice Act (EAJA).2 By a telegram dated 17 No-vember 1981, the Executive Secretary confirmedthat the Board had extended the time for filing theApplicant's EAJA application until 23 November1981.On 23 November 1981 the Applicant filed its ini-tialEAJA application. This application was one ofthe first to be filed with the Board after EAJAbecame effective 1 October 1981. On several subse-quent occasions, as more fully revealed in thejudge's supplemental decision, the Applicant hasamended its application, inter alia, to update the'The Applicant also requested oral argument in this case,which re-quest the General Counsel has opposed This request is denied as therecord, the exceptions, the cross-exceptions, and the briefs adequatelypresent the issues and the positions of the parties2 5 U S C § 504 (1982) Subsequently, EAJA was amended See PubL 99-80, 99Stat183-187 (1985)amount of fees and expenses sought and to morefully conform with the requirements of EAJA andthe corresponding Board Rules and Regulations,Section102.143 et seq.3In turn, the General Coun-selhas filed responses to the application and itsamendments and has disputed the timeliness, suffi-ciency, and merit of the Applicant's claim for anEAJA award.The judge, in various rulings and in his supple-mental decision, addressed the matters raised bythe parties' pleadings and awarded some of the feesand expenses requested by the Applicant. In doingso, the judge ruled in the Applicant's favor on twocriticalmotions. Thus, the judge denied the Gener-alCounsel's motion to dismiss and found that theApplicant's application was timely filed. Further,the judge granted the Applicant's Motion for Par-tialSummary Judgment on the issue of substantialjustification and recommended that the Applicantbe awarded $149,039.30. The General Counseltimely excepted to both adverse rulings.For the reasons detailed below, we reverse thejudge and grant the General Counsel's motion todismiss.We find that the Board is without jurisdic-tion to consider the Applicant's application and,consequently,we deny the Applicant's EAJAclaim on that basis.4The General Counsel has opposed the Appli-cant's application on several procedural and sub-stantive grounds, as fully detailed by the judge inhis supplemental decision. One significant groundasserted for dismissal of the application involvesthe Board's jurisdiction under EAJA. Manifestly,whether attorney fees should be awarded to theApplicant turns on whether the Board has jurisdic-tion to consider this EAJA claim. The resolutionof this threshold issue is, in view of the peculiarfactual circumstances involved, a case of first im-pression and, in all likelihood, sui generis.By motion dated 5 July 1983, the General Coun-sel raised the question of whether the Board lacksjurisdiction to consider this EAJA application be-9On 12 May 1986 the Applicant submitted directly to the Board afourth amended application for attorney fees pursuant to the EqualAccess to Justice Act This fourth amendment purports to update theamount of recoverable attorney fees which have been incurred by theApplicantsince the judge's supplemental decision issued In conjunctionwith its fourth amended application,theApplicant also filed a petitionfor rulemaking to increase the maximum rate for attorney fees By letterdated 12 May 1986, the Board notified the parties in the case that thefourth amended application was being held in abeyance pending the dis-position of the case In view of our disposition of the case discussedherein, the Applicant's petition for rulemaking is denied4We find it unnecessary to reach the merits of the Applicant's EAJAclaim in view of the Board's lack of jurisdiction to consider itWe, there-fore, do not pass on the substantial justification issueWe also find it un-necessary to pass on any of the judge's findings and conclusions regard-ing the fees and expenses allegedly incurredby theApplicant during theunfair labor practiceor EAJAproceedings286 NLRB No. 34 ALL SHORES RADIO CO395cause the Applicant failed to strictly comply withthe specified 30-day filing period of EAJA5 not-withstanding the fact that it had been filed withinthe 1-week extension to the filing period grantedby the Executive Secretary on behalf of the Board.The General Counsel noted that several Board de-cisionswhich have been enforced by various cir-cuit courts of appeals6 held the 30-day statutoryfiling requirement to be a jurisdictional prerequisitethat cannot, for any reason, be legally extended bythe Board.In his ruling dated 28 November 1983, the judgedenied the General Counsel's motion to dismiss theapplication for lack of Board jurisdiction.? Thejudge based his denial of the motion on two differ-ent grounds. As an initial matter, the judge deter-mined that the Executive Secretary's grant of the1-week extension to the EAJA filing period consti-tuted an "interpretation" by the Board that the 30-day limitation imposed by EAJA was subject tomodification for good cause within the discretionof the Board. The judge considered that this "inter-pretation" by the Board was binding on him andthe parties as the "law of the case." The secondground relied on by the judge to deny the GeneralCounsel's motion is equitable estoppel, which thejudge, however, mistakenly mislabeled as "the eq-uitable principle of collateral estoppel." Applyingrecognized equitable estoppel principles, the judgefound that the factual circumstances of this casewarranted a finding that the Board is estoppedfrom refusing jurisdiction over the Applicant's ap-plication. In the judge's view, it would be unjust topermit what he considered a retroactive applicationof a more rigid interpretation of EAJA enunciatedinMonark Boat Co.,supra, to the present situationwhich arose 8 months before the new interpreta-tion came into existence.The General Counsel excepts to the judge'sruling of 28 November 1983 and renews her priorarguments for dismissal of the Applicant's applica-tion on jurisdictional grounds." The General Coun-55U S C §504(a)(2)See also Board's Rules and Regulations, Sec102 148(a)6See, e g,Monark Boat Co,262 NLRB 994 (1982), enfd 708 F 2d1322 (8th Cir 1983),Columbia Mfg Corp,265 NLRB 109 (1982), enfd715 F 2d 1409 (9th Cir 1983)7The judge nevertheless found that the General Counsel's motion,which had been submitted approximately 18 months after the Applicant'sinitialfiling of its application, was timelyWe agreeSee Haynes-TraneService Agency,265 NLRB958 (1982)8 In considering her exceptions to the judge's supplemental decision,the General Counsel asks the Board to take administrative notice ofSon,-craft, Inc vNLRB,814 F 2d 385 (7th Cir 1987), dismissing an appeal of281 NLRB 569 (1986), andLord Jim's Y NLRB,772 F 2d 1446 (9th Cir1985), enfgi 264 NLRB 1098 (1982) The Applicant does not oppose theGeneral Counsel's requestsel's primary contention is that the 30-day filing re-quirement is jurisdictional and cannot be extendedor waived and equitable estoppel cannothe againstthe Board because an EAJA proceedingcompre-hends a waiver of sovereign immunity. A second-ary argument urged by the General Counsel is that,even assuming arguendo estoppel against the Boardisavailable in EAJA proceedings under appropri-ate factual circumstances, the facts of this case donot warrant invoking the estoppel doctrine.In response, the Applicant defends the soundnessof the judge's analysis of estoppel and, alternative-ly, renews its earlier position, which was rejectedby the judge, that the 30-day filing requirement ofEAJA is a statute of limitations and, as such, canbe waived by the Board. The Applicant stronglyurges that jurisdiction lies with the Board,statingat one point that to hold otherwise would not onlyhamper the exercise of authority by the Board'sExecutive Secretary but also would permit theBoard, after years of costly litigation, "to renegeon its word" to the Applicant which relied in goodfaith on the filing extension.To place the parties' arguments and the judge'sreasons noted above in better perspective,we ini-tially set forth the following stipulated facts whichare relevant to the jurisdictionalissue.9On 13 November 1981 Andrew A. Peterson ofthe law firm of Jackson, Lewis, Schnitzler & Krup-man, counsel for the Applicant, made a written re-quest of Associate Chief Administrative Law JudgeEdwin H. Bennett that the 30-day period for filingan EAJA application be extended for the Appli-cant.1 ° Although the General Counsel was servedwith a copy of this request, there is no indicationwhether the Applicant solicited the General Coun-sel's view. The General Counsel did not respond tothe Applicant's telegram.On the same day, Peterson telephoned JudgeBennett to orally request the monthextension andto advise him that the written requestwas beingdelivered contemporaneously. JudgeBennett ad-vised Peterson that this was the judge's first deal-ing with EAJA. Judge Bennett reviewed the appli-cable Board Rules. He concluded that he lacked9Like the ,fudge, we find that an evidentiaryhearing is unnecessaryinasmuch as the parties'written stipulation of facts contamed in therecord satisfactorily covers the key events relating to the grant of the 1-week filing extension'O The pertinent part of Peterson'swritten request to Judge Bennett isCounsel for the Employerhereby respectfully moves for an ex-tension of time within which to file its application for attorneys feesand expenses pursuant to the Equal Access to Justice ActfromNovember 16, 1981 until December 16, 1981 Thisrequest is necessi-tated by the novelty of the Act under which application must bemade and the complexity of the underlyinglegal issuesCopies ofthis request have this day been hand-delivered toall interested par-ties 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDauthority to act on the Applicant's request and sug-gested that Peterson contact the office of theBoard's Executive Secretary with respect to the re-quested extension.11According to the parties' stipulated facts, on thesame day, Peterson sent a telegram to John C.Truesdale, Executive Secretary of the Board, re-questing an extension of time within which to filethe Applicant's EAJA application.12 Although theGeneral Counsel was served with a copy of thistelegram, there is no indication whether the Appli-cant solicited theGeneralCounsel's view. TheGeneral Counsel did not respond to the Applicant'stelegram to the Executive Secretary.Peterson also telephoned the office of theBoard's Executive Secretary on the same day. Pe-terson first spoke with Associate Executive Secre-tary Joseph E. Moore and then Executive Secre-tary Truesdale.Moore assured Peterson that someextension would be granted. He, however, was notcertain that the full 1-month extension sought bythe Applicant would be granted. Moore stated thathe would have to discuss the matter and would callPeterson back. Later that day, Moore and Petersontalked again. This time Moore was less definite andstated that he was uncertain whether an extensionwould be granted. He then asked Peterson to speakwith Truesdale. Truesdale told Peterson that only afew EAJA applications had been filed up until thattime, and that this was the first request for an ex-tension of time within which to file such an appli-cation.Truesdale asked Peterson how long an ex-tension the Applicant was seeking. Peterson statedthat the Applicant was requesting an extension oftime until 16 December 1981 to file the application.11On 13 November 1981 Judge Bennett also forwarded a writtenreply to Peterson regarding the latter's request for an extension to theEAJA filing period The pertinent part of his reply, which was receivedby the Applicant's counsel on 17 November 1981, isThis is in reply to your letter of November 13, 1981,requesting anextension of time in which to file an application for attorneys feesand expenses pursuant to the Equal Access to Justice Act As I ad-vised you during our phone conversation,it is my opinion that thetime prescribed for filing such application is statutory and that no ex-tension may be granted It further is my opinion that such discretionin this regard as may exist,would be exercised by the Executive Sec-retary on behalf of the Board and not by the undersigned Section102 149(b) of theBoard's rules and regulations pertains to motionsfor extensions of time which may be made to the undersigned withrespect to motions, documents or pleadings filed with the administra-tive law judge after referral of the case by the Board to the judgeAccordingly,I consider that I am without authority to grant youraforesaid request12 Peterson's telegram addressed to the Executive Secretary essentiallyrepeated verbatim the Applicant's request and reasons for an extension,which had previously been submitted to Judge Bennett, as describedabove in fn 10 Peterson also mentioned in his telegram to Truesdale hisearlier dealings with Judge Bennett on this subject as follows.This request has also been made of Associate Chief AdministrativeLaw Judge Edwin R [sic] Bennett in New York, it is being repeatedto you because Judge Bennett has expressed doubt concerning hisauthority to pass upon this request under 29 C F R Section 102 149Truesdale stated that a 1-month extension wouldnot be granted. Peterson then requested that thetime for filing the application be extended until 23November 1981. The Executive Secretary grantedthat request on behalf of the Board and later con-firmed the extension by forwardinga telegramdated 17 November 1981.The Applicant admitted, and the judge found,that if the Executive Secretary had denied the ex-tension, the application could have been timelyfiled.The Applicant specifically noted that itscounsel had offices in both Washington, D.C., andBaltimore,Maryland, to facilitate compliance withthe filing requirement.On 11 January 1982 Deputy General CounselJohn E. Higgins Jr. telephoned Robert Lewis, asenior member in the law firm that represents theApplicant.Higgins reiterated that the Board hadgranted the Applicant an extension of time withinwhich to submit its application. He advised that forfuture reference the firm should be aware that theGeneral Counsel had researched the law and con-cluded that no extensions of time in which to fileEAJA applications may be granted.Higgins ad-vised that this would be the General Counsel's po-sition in all future cases.Turning to the applicable law, EAJA, Section504(a)(2), provides that a party seeking attorney'sfees and expenses "shall within thirty days of afinaldisposition in the adversary adjudication,submit . . . an application to the Board." 13 InMonark Boat Co.,262 NLRB 994 (1982), the Boardobserved that EAJA is a relinquishment of theGovernment's immunity from suit and thereforemust be strictly construed, that the language ofSection 504(a)(2) with respect to the 30-day filingrequirement is mandatory, and that it makes noprovision for exceptions or Agency discretion.These observations led the Board to conclude thatthe 30-day period for filing an application is a juris-dictional prerequisitewhich the Board cannot le-gally extend. SinceMonark,the Board has adheredto this strict construction of Section 504(a)(2). Ithas consistently held that the 30-day filing require-ment of Section 504(a)(2) is jurisdictional andcannot be waived or extended. For example, inLord Jim's,264 NLRB 1098 (1982), andColumbiaMfg. Corp.,265 NLRB 109 (1982), the Board heldthat it could not legally expand its jurisdiction byrulemaking or otherwise.13Similarly, Sec 102 148(a) of the Board's Rules and Regulations,which was in effect when the Applicant's application became due in No-vember 1981, provides that "an application may be filedbut in nocase later than 30 daysafter the entry of the Board's final order in theproceeding " (Emphasis added) ALL SHORES RADIO CO.397The Board does not stand alone in viewingEAJA's filing requirements as jurisdictional. Boththe Eighth (inMonark Boat)and Ninth Circuits (inColumbia Mfg. Corp.andLord .Tim's)have enforcedBoard decisions propounding this view and havespecifically concurred in the Board's strict interpre-tation of Section 504(a)(2).14 The Eighth Circuit inMonark,without hesitation, agreed that "the statu-tory language and history of the EAJA supportsthe Board's conclusion that the thirty-clay time lim-itationwas a mandatory, jurisdictional condi-tion."15Likewise, the Ninth Circuit inColumbiaMfg.succinctly held that "the NLRB's strict con-struction of the thirty-day time limit was cor-rect." 16 In a slightly different context, while re-viewing EAJA's other filing requirements, both theSeventh and the District of Columbia Circuitshave, in effect, endorsed the determination thatEAJA's filing requirements are jurisdictional andnonwaivable. 17Coupled with this strong case precedent is an-other indication that strict construction of Section504(a)(2) is warranted.When EAJA was reauthor-ized in 1985, the Board's interpretation of Section504(a)(2)was not altered or even addressed byCongress. On the other hand, where Congress dis-agreedwith a particular interpretation of otherEAJA language, for example, "position of theagency" in Section 504(a)(1), the "lnisinterpreta-tion" was corrected with the enactment of the 1985amendments.18 Congressional inaction with respectto Section 504(a)(2) suggests satisfaction with theBoard's strict interpretation of that provision.In view of the foregoing, we agree with thejudge's rejection of the Applicant's argument thatthe 30-day filing requirement of EAJA is a statuteof limitations and, as such, can be waived by theBoard.We, however, disagree with his view thatthe strict interpretation of Section 504(a)(2) shouldnot be retroactively applied in the instant case, re-lying on the Board's actions taken inScrewMa-chineProductsCo.,94NLRB 1609 (1951), andVanityFairMills,256 NLRB 1104 (1981).ScrewMachineinvolved the exercise of the Board's dis-cretionary jurisdiction.There was no contentionthat the Board's broad statutory jurisdiction did notencompass the employer's operations. A problemarose because the Board was, at the; time, in theprocess of changing the standards for the assertion14Monark Boat Co v NLRB,708 F 2d 1322 (8th (:ir 1983),ColumbiaMfg Corp v NLRB,715 F 2d 1409 (9th Cir 1983), andLord Jim's vNLRB,772 F 2d 1446 (9th Or 1985)la 708 F 2d at 132716715F2dat141017Sonicraft, Inc YNLRB,814 F 2d 385 (7th Cir 1987), andActiononSmoking &Health v CAB ,724 F 2d 211, 225 (D C Or 1984)18 See, e g , 131Cong Rec 9992 (July 24, 1985) (Senator Grassley)of jurisdiction based on the volume of businessdone by an employer.At the time of the filing ofthe representation petitions in 1948 and 1949, theemployer's volume of interstate commerce did notmeet the Board'sprior standards,butwhen anunfair labor practice complaint against the employ-er issued in 1950,the employer'svolume of inter-state commerce did satisfy the Board's new com-merce standards.The Board declined to apply thenew standards retroactively and to assert jurisdic-tion.This is very different from the instant case,however,inwhich the Applicant has urged theBoard toexpandits jurisdiction and accept an ap-plication filed beyond the 30-day maximum statuto-ry limit.It is not a matter of whether the Board en-tertainsa "liberal"construction of the Board'srules.Rather,theApplicant has solicited actionfrom the Board which simply cannot be squaredwith the language of Section 504(a)(2) itself muchlesswith the legislative history and authoritativejudicial construction.Similarly,distinguishable from the instant situa-tion isVanityFairMills,supra.Once again theissue centered on the Board's exercise of its discre-tionary jurisdiction.The Board reinstated an un-timely decertification petition because the individ-ual petitioner,through no fault of his own and re-lying on flawed advice from the Regional Officeregarding the Board's contract-bar principles, filedhis petition after the employer and the union hadagreed to a successor collective-bargaining agree-ment.The Board's contract-bar principles,howev-er, constitute a creature of Board policy designedto balance the conflicting interests in providing sta-bility to the bargaining relationship while allowingthe fullest exercise of employee choice in selectionof a bargaining representative.Noncompliancewith the Board'scontract-bar principles simplydoes not extend the Board's statutory jurisdiction.Thus, we reject the judge's erroneous notion that,on prior occasions,the Board has declined to giveretroactive effect to a new Board rule which hasan impact on the scope of the Board's statutory ju-risdiction or has carved exceptions to the rules inorder to enlarge the Board's statutory jurisdiction.Based on the foregoing,we conclude that theBoard is without jurisdiction to consider the Appli-cant'sapplication because it did not satisfy thefilingrequirementsof Section 504(a)(2).Eventhough we consider this result to be the most faith-ful to the statutory scheme ofEAJA,we are notinsensitive to its harshness.In this regard, we areguided by the recent remarks of Circuit Judge Eas-terbrook in his concurring opinion inBailey v.Sharp,782 F.2d 1366,1373 (7th Cir.1986),that "[a]courtwithout jurisdiction is a courtwithout 398DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpower, no matter how appealing the case for ex-ceptionsmay be." This holds true irrespective ofany application of the principle of the "law of thecase."19We, therefore, shall dismiss the Appli-cant's application for lack of jurisdiction.The Applicant, however, claims that the dismis-sal of the application would disserve the public in-terest and it would be grossly unfair to "penalize"an otherwise eligible party to receive an EAJAaward because its counsel justifiably relied on theextension granted by the Board's Executive Secre-tary. In this respect, the Applicant asserts that theprinciples of equitable estoppel should be appliedhere.It is well recognized that estoppel is an equitableremedy and should be used with care. Althoughthe U.S. Supreme Court has never clearly held thatestoppel is not available against the Government,20the Court has repeatedly shown a strong reluctanceto find the Government estopped on the sameterms as private litigants.21 InFederal Crop Insur-anceCorp. v.Merrill,332U.S. 380 (1947), theCourt held that a field representative of the Feder-alCrop Insurance Corporation could not bind theGovernment by entering into an agreement toinsure crops excluded from the program in ques-tion by Federal regulations of which the agent andthe purchaser of the insurance were not aware. Jus-tice Frankfurter, who delivered the opinion of theCourt, stated:Whatever the form in which the Governmentfunctions, anyone entering into an arrangementwith the Government takes the risk of havingaccurately ascertained that he who purports toact for the Government stays within thebounds of his authority. The scope of this au-thority may be explicitly defined by Congressor be limited by delegated legislation, properlyexercised through the rule-making power. Andthis is so even though, as here, the agent him-self may have been unaware of the limitationsupon his authority. [322 U.S. at 384.]Having recognized that the case presented hard-ship, Justice Frankfurter further remarked that18We also reject the Applicant's claim that the General Counsel im-pliedly agreed to the filing extension as the "law of the case " We do notinfer acceptance on the basis of the General Counsel's failure to respondto the Applicant's two telegrams and Deputy General Counsel Higgins'telephone conversation of 11 January 1982 described aboveWe also donot infer acquiescence from the fact that the General Counsel's motion todismiss onjurisdictional grounds was not submitted until July 1983 Inany event, acquiescence on the part of the General Counsel cannotexpand the Board's jurisdiction20 SeeMoservU.S, 341 US. 41, 47 (1951);Heckler V. CommunityHealth Services of Crawford County,467 U S 51, 60-61 (1984)21Federal Crop Insurance Corp. v.Merrill,332 U S 380 (1947),Mon-tana vKennedy,366 U S 308 (1961), andUS. Immigration & Naturaliza-tionService vHibi,414 U S 5 (1973)[t]he circumstances of this case tempt one toread the regulation, since it is for us to read it,with charitable laxity. But not even the temp-tationsof a hard case can elude the clearmeaning of the regulation. [Id. at 386.]In 1981 the Supreme Court inSchweiker it.Hansen,450 U.S. 785 (1981), reasserted its markedopposition to estoppel of the Government in thecircumstances of that case. InSchweiker,an indi-vidual did not file a written claim for her mother'sinsurance benefits because the field representativefor the Social Services Administration erroneouslytold her that she was not eligible for the benefits.In its per curiam decision, the Court held that theGovernment was not estopped even though the in-dividual's failure to comply with the written filingrequirement was directly attributable to the fieldrepresentative's error. Fairness was not a consider-ation in the Court's opinion, which essentiallyadopted the dissenting opinion below of the lateJudge Friendly.In his dissenting opinion, Judge Friendly madetwo important observations which are applicable toour considerations of the case here. His first obser-vationwas that an applicant's eligibility for anaward does not mean that he may ignore certainapplication requirements. In other words, followingthe conditions imposed on the application is not anidle gesture even if the applicant meets the eligibil-ity requirements. In this regard, Judge Friendlystated that "Congress didnotwishallthose eligible. . . to receive them," but "wished such benefits toflow only to thoseapplyingfor them." (Emphasisadded.)22 Judge Friendly's second observation wasthat "[t]here are some rules of federal law that hadbest [be] left unchanged until Congress decides toalter them even when the result is much harsherthan here. This is one of them."23 In other words,he was not persuaded that estoppel was the appro-priate mechanism to allow for some deviation fromthewritten filing requirement imposed by regula-tion. Judge Friendly's observations clearly supportour rejection of the Applicant's argument thatEAJA's filing requirements should be relaxed toaccommodate eligible parties who file applicationsbeyond the 30-day statutory deadline.We agreewith Judge Friendly's view that eligibility is simplynot enough.In light of these Supreme Court decisions disfa-voring estoppel when the Government is involved,we are not in a position to chart out a differentcourse, especially in the instant case which in-volves sovereign immunity. The Applicant, on the22Hansen v Harris,619 F 2d 942, 957 (2d Cir 1980)23 Id at 958 ALL SHORES RADIO CO.399other hand, claims that equitable doctrines applyagainst the Government even in cases involvingwaivers of sovereign immunity. For support, theApplicant has directed our attention to, inter alia,Armstrong v.UnitedStates,516F. Supp. 1252(D.Colo. 1981);Exchange & Savings Bank of Berlinv.United States,226 F.Supp. 56 (D.Md. 1964); andBrandt v.Hickel,427 F.2d 53 (9th Cir. 1970). Onconsideration,we do not consider any of thesecases so factually similar to the instant situationarising inthe EAJA context that their holdings areconclusive to the question of whether estoppelshould lie here.InArmstrong,supra, the Government repeatedlyand systematically misled the plaintiff, a former AirForceAcademy student, about his active dutystatus at the time of his knee injury and treatment.The district court found that the plaintiff relied onthe Government's conduct to his detriment by fail-ing to file an earlier application for veterans bene-fitsfollowing his discharge from the Air Force.The court denied, on estoppel grounds, the Gov-ernment's motion to dismiss the plaintiff's claim forveterans benefits covering the period prior to thefilingdate of his application. In finding that theGovernment agents inArmstrongengaged in af-firmativemisconduct, the court inArmstrongwasquick to point out that estoppel is "rarely a properdefense against the government" and "[t]he gov-ernment isimmune from estoppel only where theacts of its agents are erroneous, illegal, or unau-thorized." 516 F.Supp. at 1254. These statementssuggest that the district court inArmstrongwouldhave reached a different result and found no estop-pel if it had been faced with the instant situation ofa Government agent exceeding his scope of author-ity and erroneously purporting to confer statutoryjurisdiction beyond that conferred by Congress.InExchange & Savings Bank of Berlin,supra, thetaxpayer relied on the filing deadline set forth in anIRS notice which had mistakenly been sent to him.As a result, the taxpayer filed an untimely taxrefund action in the district court. The districtcourt held that the Government was estopped fromasserting that the taxpayer's suit was barred be-cause the taxpayer failed to comply with the rele-vant filing requirements.Although the filing re-quirementswere jurisdictional, the judge foundclear legislative recognition that the 2-year filingrequirement involved was not inflexible. On thispoint, he found that the pertinent statute itself con-tained a provision for exception to the 2-year filingrequirement. This is totally unlike the structure ofEAJA, which has no provision for exception, asfirst recognized by the Board inMonark Boat Co.,262 NLRB 994 (1982), enfd. 708 F.2d 1322 (8thCir. 1983).Also distinguishable from the instant case isBrandt v. Hickel,supra. In that case, the plaintiffshad filed an application for an oil andgas leasewith the local office of the Bureau of Land Man-agement.Based on its interpretation of a depart-mentaldecision, the local office rejected the appli-cation.The local office subsequently notified theplaintiffs that they could refile their application bydeleting the objectionable part and without anylossof priority in terms of gaining the desiredlease.Later, it was discovered that the local officewas wrong on both points and the plaintiffs losttheir priority. The court determined that the plain-tiffshad been denied due process. In this respect,the local office's notice to the plaintiffs was defi-cient in that it failed to inform them that the rejec-tion of their application adversely affected themwhilemistakenly telling them that their prioritycould bemaintainedby filing another application.The court determined that collateral estoppel couldbe applied and that the Secretary of the Interiorcould be bound by the local office's misinformationto the plaintiffs regarding the effect of a secondfiling.A notable difference betweenBrandtand the in-stant case is that the former is concerned with theadministrative regularity of a system of appealscre-ated by the Secretary of the Interior.The immediateresult of the estoppel inBrandtwas not to enlargethe agency's statutory jurisdiction, but rather wasto ensure that the Secretary's own appellate rules,which the Secretary had authority to make, wereadministered in a fair manner. Given these circum-stances,we fail to see howBrandtcan be relied onto extend our statutory jurisdiction under EAJA.More is at stake than merely the Board's adminis-tration of its own internal rules which are, in anyevent, not inconsistent with the plain language ofSection 504(a)(2) of EAJA.Accordingly, we conclude that equitable estop-pel principles cannot be applied to enlarge theBoard's jurisdiction under EAJA.ORDERThe application of the Applicant, The LongIslandRadio Company d/b/a All Shores RadioCompany, Babylon, New York, for attorney's feesand expenses under the Equal Access to JusticeAct is denied.Alison C Fairbanks, Stuart Weisberg,andHarold J. Datz,Esqs.,for the General Counsel.HaroldWeinrich,Esq.,of Baltimore,Maryland, andAndrew A. Peterson, Esq. (Jackson, Lewis, Schnitzler & 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKrupmen),of WhitePlains,New York, for the Appli-cant.SUPPLEMENTALDECISIONEqual Access to Justice ActROBERT T. SNYDER, Administrative Law Judge. Thissupplemental proceeding is before the National LaborRelations Board (the Board), for consideration of the"Application for Award of Attorney's Fees and Ex-penses," (theApplication),filedby Respondent, theLong Island Radio Company, d/b/a All Shores RadioCorp. (Applicant), pursuant to the provisions of theEqual Access to Justice Act (EAJA), Pub. L. 96-481,Stat. 2325 and Sec. 102.143 et seq. of the Board's Rulesand Regulations.I.HISTORY OF THE PROCEEDINGOn 16 October 1981 no statement of exceptions havingbeen filed with it,and the time allowed for such filinghaving expired,'the Board issued an order adopting myfindings,conclusions,and recommended Order under-signed as contained in my decision dated 27 August 1981and dismissed the consolidated complaint.After granting a request of Respondent extending thetime to file the application to 23 November 1981 an ap-plicationwas filed on that date,and by Order dated 1December 1981, the Board referred this matter to the mefor appropriate action.By a more than seven-page ruling on motions andorder dated and issued 24 May 1982, I denied GeneralCounsel'smotion to dismiss the application, which relied,in part, on the claim that the fees and expenses were notrecoverable because they were incurred prior to the ef-fective dateof EAJA,2granted the Applicant's motionto amend its application to include fees and costs in-curred in the processing and litigationof the EAJA ap-plication3 conditioned on compliance with the Board'spleading requirements and authorized the filing within 10days of an amended application during certain pleadingdefects,and including additional fees and costs incurredafter 20 November 1981, the date of the Application,except any fees or costs incurred in amending the origi-nal application to comply adequately with the Board'sRules.4iAt the request of the Charging Party, the time to file exceptions andbrief was extendedto 5 October 1981.2These rulings in principle have since been affirmed by the Board inDeBolt Transfer,271 NLRB 299 (1984), in which it held that the awardshall include pre-1 October 1981 fees and expenses incurred defending theunfair labor practice case and that the award shall include fees and ex-penses for time spent pursuing recovery of attorney's fees under theEAJA"Most courts which have considered the question have recognized theright to recover attorney's fees for the time spent litigating the fee issueitself,both to prevent the defendant from effectively defeating enforce-ment of the statute by erecting costly barriers to the fee recovery and toenable the court to make its determination of fees on the basis of a fullexamination of the facts " Berger,Court Awarded Attorneys' FeesWhat Is"Reasonable'?126 U of Pa Law Review 281, at 320, fn. 159 (1977)' See fn. 24Pursuant to Sec.102 153(b) of the Board'sRules and Regulations,this ruling and order, together with all other interlocutory rulings,amended applications, answer and amended answers, transcript of confer-A first amended application was timely filed, which in-cluded a claim for certain fees incurred to date in pursu-ing the EAJA award. This was followed by the filing bythe General Counsel of an answer and memorandum insupport of an answer. In its answer, the General Counselwithdrew a prior objection to the Applicant's claim ofeligibility by virtue of a net worth of less than $5 millionand employment of fewer than 5 million employees byApplicant and its affiliates and subsidiaries. The GeneralCounsel denied that it was not substantially justified inissuing a complaint and proceeding to a hearing in thecase, continued to press its objection to recoverability offees incurred prior to 1 October 1981, EAJA's effectivedate, and fees related to the EAJA proceeding itself (al-though an objection was previously rejected by me), andpleaded that the amended application failed to sufficient-ly detail the specific services performed as required bySection 102.147(h) of the Board's Rules and that many ofthe fees and expenses claimed were excessive and unrea-sonable.5On 16 July 1982 the Applicant filed a reply andmotion for partial summary judgment on the issue of sub-stantial justification.After noting that Section 102.144(a)places on the General Counsel the burden of provingthat its position over which the Applicant has prevailedwas substantially justified, the Applicant argued that theGeneral Counsel had neither provided supporting affida-vits to supplement the underlying record nor requestedfurther proceedings on the question whether it was sub-stantially justified, thus permitting decision on that issue,without a hearing, based on the facts in the record in theunderlying proceeding. The Applicant supported its ar-gument that the General Counsel had failed to satisfy itsburden of proving that it was substantially justified in theunderlying proceeding in a memorandum of law filed 2August 1982, and accompanied this filing with a letterarguing that I had the authority and should exercise it torule on this motion separately and apart from consider-ation of the issue of the amount of any award of fees andcosts.By memorandum filed 8 September 1982, the GeneralCounsel opposed the motion, arguing, inter alia, that itwas procedurally improper under the Board's EAJArules, it lacked merit because issuance of the complaintwas substantially justified, no fees were recoverable be-cause, as of 1 October 1981, there was no "adversary ad-judication" then pending since only the Charging Partyand not the General Counsel had requested an extensionof time beyond 1 October 1981 to file exceptions to thejudge's decision and therefore there was no governmen-tal prosecution as of the EAJA effective date, and, final-ly, "special circumstances" made an award of attorneys'fees unjust.ence, otherwritten submissions includinglegal memoranda and briefs, re-sponses andreplies, comprise the record in this proceeding which shallbe forwarded to the Board for filing with the original of this decision° Issuewas thus finally joined on the two matters in dispute-substan-tial justification and what fees, if any, are recoverable-although subse-quent conferences, further amended pleadings including documentationand memoranda, served tosharpenand refine the differences between theparties ALL SHORES RADIO CO401By letter dated 7 October 1982, and filed 8 October1982, the Applicant filed a reply to the General Coun-sel's response to the Applicant's motion, responding tothe arguments made by the General Counsel in its oppo-sition to the motion. Ruling on the motion was reservedand shall be made in this supplemental decision.By Order dated 5 November 19132, I convened a pre-hearing conference for 19 November 1982 to deal specifi-callywith the issue raised by the General Counsel'sanswer denying the Applicant's entitlement to the feessought and asserting that the claim to the fees lackedspecificity,was excessive, and contained errorsin itemiz-ing and describing specific services on which the claimedfeeswere based.6 The Order required both parties tocome prepared to make full disclosure and state posi-tions, to enter stipulations, and narrow the issues so thata hearingon the issue of the reasonableness of the feessought could be limited or avoided, but if a hearingproved to be necessary, it was set down for later thatmonth.As a consequence of the discussions that took place on19November 1982, the conference was continued on 30November 1982 to be held on the record. On 30 Novem-ber 1982 a lengthy stipulation was read into the record,memorializing an agreement entered into between theGeneral Counsel and the Applicant pursuant to whichRespondentwould provide greater specificity and amore detailed statement of the fees sought in its firstamended application and the General Counsel wouldhave an opportunity to respond.The 30 November 1982 transcript-a half hour andmore than 14pagesin length-also contains my prelimi-nary views that fees sought in connection with prepara-tion of the data to be provided pursuant to the stipula-tionwould be denied for thesamereason that I previ-ously denied fees sought in connection with the Appli-cant'spreparation of the first amended application, al-though ruling was reserved pending full submissions byboth parties. That reason was that the Applicant shouldnot be rewarded for time spent and services performedin curingdefects and inadequacies in complying with theBoard's Rules and Regulations requiring that "The Ap-plication shall be accompanied by full documentation ofthe fees and expenses for which an award is sought." SeeSection 102.147(h) relating to the contents of the applica-tion and documentation of fees and expenses.'On 7 January 1983 the Applicant filed its secondamended application for attorney's fees, claiming a totalof $148,361.50 in connection with both the underlyingunfair labor practice proceeding ($125,506) and the in-6The General Counsel in its answer also made a specific request, ifwarranted in the view of the judge,for a heanng,inter alia,whether thefees claimed represented productive worktime and as to their reasonable-ness7 I noted on the record my view that the first amended application hadfailed to comply with the specificity requirement of the EAJA and theBoard's Rules, but that, in view of the stipulation,I found it unnecessaryto so rule(Tr 13.)The Applicant also preserved its right to challenge itsclaimed failure to comply with the full documentation i equirement, whileat the same time, in a good-faith effort to expedite the proceeding,agree-ing to provide the specification demanded by the General Counsel insofaras it could do so by reconstructing the details omitted from its retainer,billing, and time recordsstant EAJA proceeding ($22,855). Attached were 11 ex-hibits detailing billing and time records and specifyingthe dates, times by hour, and portions thereof, and natureof legal services performed by each of 25 attorneys andlaw clerks for whose services claim was asserted.On 30 March 1983 the General Counsel filed its re-sponse to applicant's second amended application, disput-ing portions of the claim for fees as excessive and unrea-sonable on its face and that it also lacked sufficient speci-ficity in certain areas. The General Counsel sought aconsiderable reduction in an award and, with respect toclaimslacking sufficient specificity, a denial of the claim.On 20 April 1983 the Applicant filed a memorandumof law in reply to the General Counsel's response.8Subsequently, by letter dated 5 July 1983, the GeneralCounsel now for the first time raised the issue that theApplicant was time-barred because of having failed tofile its applicationwithin the 30-day statutory period,strictly construed by the Board inMonark BoatCo., 262NLRB 944 (1982), enfd. 708 F.2d 1322 (8th Cir. 1983), asa jurisdictional requirement.Following a responsive letter dated 18 July 1983, fromthe Applicant, in a joint conference call I proposed theentry of a factual stipulation, which ultimately was pre-pared and entered by the parties on 12 and 17 August1983, respectively. The stipulation set forth the facts re-lating to the Applicant's request and subsequentgrantingof that request, by Executive Secretary John C. Trues-dale, on behalf of the Board, for an extension of timewithinwhich to file the original the application. Byorder dated 24 August 1983, I incorporated the GeneralCounsel's 18 July 1983 letter motion and later submis-sions, including the stipulation, into the record in thisproceeding, denied the Applicant's request for an eviden-tiary hearing as unnecessary in the absence of any dis-pute as tomaterial issuesof fact, and directed a briefingschedule on this newly raised issue.Both parties filed memoranda of law in support oftheir respective positions, and by a more than 11-pageruling on motion and order dated 28 November 1983, Idenied the General Counsel's motion to dismiss the appli-cation for an award of fees and expenses on the groundof untimely filing of the application, grounding thisruling on the law of the case and the equitable principleof collateral estoppel.By letter dated 19 November 1983, the General Coun-sel responded to a request for such advice from the par-ties, that itwould not seek special permission of theBoard to appeal my ruling on motion and order, butwould preserve its right to except thereto, if necessary,following issuance of thissupplementaldecision.On further inquiry from the Applicant by letter dated5 January 1984, by order dated 11 January 1984,I grant-ed leave to the Applicant to further update its claim byfiling a supplement to its second amended application tosBy order dated 18 March 1983,I ruled, inter alia, that on the filing ofthe Applicant's reply, the proceeding in all its ramifications would beripe for decision and, accordingly, no further submissions would be per-mittedAs will be seen infra, a further motion filed by the General Coun-sel,going to the jurisdiction of the Board to consider the merits of theEAJA claim itself, necessitated a limited departure from that ruling 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspecify those services rendered in connection with theinstant proceeding from 1 December 1982 to date, andleave to the General Counsel to respond.On 14 February 1984 the Applicant filed a thirdamended application, adding $41,561.50 to its claim. As aconsequence, the Applicant now sought an award of$64,416.50 for services rendered in connection with theEAJA proceedings to date, and an overall award (in-cluding services related to the underlying unfair laborpractice proceeding) of $189,923.9The General Counsel responded to this third amendedapplication in a response filed 6 March 1984, opposingcertain portions of the added claim as unreasonable be-cause they were duplicative, excessive, nonproductive,and improper and because they were curative of earlierfailures to comply with statutory requirements.H. THE ISSUE OF SUBSTANTIAL JUSTIFICATIONA. Standard to be Applied and Allocation of theBurdens of ProofEAJA provides that an administrative agency shallaward to a prevailing party certain expenses incurred inconnection with an adversary adjudication, unless theagency finds that the position of the government was"substantially justified." 10The legislative history of the EAJA alsomakes clearthat once the private party has demonstrated that it hasprevailed in the litigation, the Government bears theburden of demonstrating that its position was substantial-ly justified."The courts have consistently recognizedthis principle. See,e.g.,Spencer v.NLRB,712 F.2d 539(D.C. Cir. 1983);S & H Riggers & Erectors v. O.S H.R.C.,672 F.2d at 430 (5th Cir. 1982);U.S. ex rel. Heydt v. Citi-zens State Bank,668 F.2d at 447 (8th Cir. 1982).In itsmemorandum of law in support of its Reply andMotion for Partial Summary Judgment, the Applicantargues that "substantially justified"meansthat the Agen-cy's justification for bringing the suit must be more thanreasonable; it must be substantial. It cites in support S &H Riggers & Erectors v. O. S.H. R. C.,supra ("the case wasnonfrivolous, that is, having some justification, merit orfoundation.");Wolverton v. Schweiker,533 F.Supp. 420,424 (D. Idaho 1982) (The standard of "substantially justi-fied" is "slightly above one based on reasonableness");9A 22 February 1984 letter from Applicant added $345 related to aninadvertent omission of an additional 4 6 hours of services, thus increas-ing the EAJA award sought to $64,761 50 and the overall award soughtto $190,26810 In5 U S C A § 504(a)(1) the EAJA provides thatAn agency that conducts an adversary adjudication shall award, toa prevailing party other than the United States, fees and other ex-penses incurred by that party in connection with that proceeding,unless the adjudicative officer of the agency finds that the position ofthe agency as a party to the proceeding was substantially justified orthat special circumstances make an award unjustSec 102 144(a) of the Board's Rules and Regulations, provides, in rele-vant part, thatAn eligible applicant may receive an award for fees and expenses in-curred in connection with an adversary adjudication or in connec-tionwith a significant and discrete substantive portion of that pro-ceeding, unless the position of the General Counsel over which theapplicant has prevailed was substantially justifiedH R Rep No 1418, 96th Cong., 2d Sess 10-11, 19 (1980), S RepNo 253, 96th Cong, 1st Sess 6, 21 (1979)andSpang v. United States,533 F.Supp. 220, 226 (W.D.Okla. 1982) (An Agency's action may not be deemedsubstantially justified where it "chose to gloss over" evi-dence which would have exonerated the applicant fromthe underlying charges).The Applicant also relies on statements made duringthe congressional hearings on EAJA for its claim of astandard higher than "reasonable."The General Counsel, in its memorandum in responseto the motion for partial summary judgment, disputesthis contention, pointing out that the subsequent commit-tee reports in the House and Senate characterize the"substantially justified" standard as one of reasonable-ness:The test of whetheror not a government action issubstantiallyjustifiedisessentially one of reason-ableness.Where thegovernmentcan show that itscase had a reasonable basisboth in lawand fact, noaward will bemade. [S. Rep. 96-253, 96th Cong., stSess.at 6; H.Rep. 96-1418, 96th Cong., 2d Sess. at10.]The General Counsel also refers to the conferencereport which states that "[t]he test of whether the Gov-ernment positionissubstantially justified is essentiallyone of reasonableness in law and fact." [H. Rep. 96-1534,96th Cong., 2d Sess. at 22.]Only one of the three cases relied on by the Applicantis inconsistentwith a standard of reasonableness. Of fargreater significance is the fact that, after the Applicantfiled itsmemorandum, the Board inEnerhaul, Inc.,263NLRB 890 (1982), reversed in other grounds, 710 F.2d748 (11th Cir. 1983), resolved this issue by holding thatthe standard, in accordance with the legislative historyof EAJA,isone of reasonablenessin law and fact. TheBoard stated:The legislative history of EAJA characterized "sub-stantially justified" as a test of reasonableness, andfurther clarified that, "(w)here the Government canshow that its case had a reasonable basis both in lawand fact, no award will be made." [H.R. Rep. No.1418, 96th Cong., 2d Sess. 10 (1980), reprinted in 5U.S. Code Con. & Ad. News 4984, 4989.]The Board further commented in a footnote, "We do not.. . suggest that a finding that the General Counsel es-tablisheda prima faciecase is a prerequisite to findingtheGeneral Counsel's position reasonable in law andfact.We shall continue to analyze EAJA applications ona case-by-case basis. Id. at fn. 3.InJim's Big M,266 NLRB 665 fn.I (1983), the Boardexpounded further on the standard and its relation to thepresence or absence of a prima facie case in the underly-ing unfair labor practice proceeding:In its exceptions, Applicant Jim's Big M argues,in substance, that a failure of the General Counselto establisha prima faciecase should automaticallyentitle an applicant to an award under EAJA. Con-trary to the Applicant's contentions, we find that ALL SHORES RADIO CO403the presence or absence of aprima faciecase is notdeterminative of whether or not an applicant is enti-tled to an EAJA award. Rather, the legislative his-tory of EAJAstatesthat the standard "is essentiallyone of reasonableness" and is not to be equatedwith"a substantialprobabilityof prevailing,"S.Rep. F96-253, at 6-7 (1979); H.R Rep. No. 96-1418, at 10-11 (1980).' 2InJim's Big M,the Board had dismissed the complaintafter the administrative law judge had found the evi-dence failed to establish a prima facie case based, in largepart,on the absence of credited evidence of unionanimusby the Applicants. As the case 1 hus turned oncredibility, the Board concluded that the position takenby the General Counsel was reasonable under itsEner-haul,Inc.,standard.The Board's further elucidation of the standard inSME Cement,267 NLRB 763 (1983), is also enlightening.There, in commenting on the administrative law judge'scorrect description of the standard, the Board took careto note "that for the General Counsel's position to besubstantiallyjustifiedwithin themeaning of Sec.102.144(a) of the Board's Rules and Regulations, theGeneral Counselmust presentevidence which, if cred-ited by the fact-finder, would constitute a prima faciecase of unlawful conduct by the Respondent." Id. at fn.1.The Board's standard has received approval not onlyin the Court of Appeals for the Eleventh Circuit(Ener-haul, Inc. v.NLRB,cited supra) but also in the Court ofAppeals for the Seventh Circuit(Temp Tech Industries v.NLRB,756 F.2d 586, 590 fn. 4 (7th Cir. 1985), and theCourt of Appeals for the Fifth Circuit(S & H Riggers &Erectors, v.O.SH.R.C.,672 F. 2d 426 ( 5th Cir. 1982))Spencer v.NLRB,cited supra, 712 F.2d at 560, furthernotes that "Sensitivity to the central objective of the[EAJA]-reduction of the deterrents to challenges of un-reasonable government conduct--thus suggests that, incategories of cases in which substantial investments ofeffort and money commonly are required to prosecutesuitsto their ultimate conclusions, the governmentshould be obliged to make an especially strong showingthat its persistence in litigation was justified."B. Application of the Standard and Allocation ofBurdens of Proof to the Underyling ProceedingIt isclear that in the underlying proceeding the Appli-cant prevailed. The consolidated complaint alleged viola-tions of Section8(a)(1), (3), and(5) of the Act. The alle-gations included claims of discriminatory discharges ofthree named employees, Maura Bernard, Alan Duke, andMichael Devlin. The complaint also alleged a refusal tobargain arising from the Respondent's, now Applicant's,refusal to recognize the Charging Union, New York12CompareSpencer Y.NLRB.,cited supra, 712 F 2d at 557, quotingfrom a passage of legislativehistoryThe standard,however, should not be read to raise a presumption thatthe Government position was not substantiallyjustified, simply because itlost the case Nor, in fact, does the standard require the Government toestablish that its decision to litigate was based on a substantialprobabilityof prevailing 52 H R Rep No 1418, supra at 10-11, S Rep No 253,supra,at 6-7, U S Code Cong & Admin News 1980, at 4889Local,American Federation of Television and RadioArtists,AFL-CIO (Union),in anappropriate unit fol-lowing the Union's request to bargain The GeneralCounsel's theory of violation of the bargaining obligationwas grounded on theGisselprinciple(NLRB v. GisselPacking Co.,395 U.S. 575 (1969)), that the Applicant'sconduct was such, by virtue of its unlawful discharge ofthree unit employees and expressions of hostility to unionorganization,that the imposition of a bargaining orderwas warranted. The General Counsel, of course,also al-leged that the Union represented a majority of the bar-gaining unitemployees at the time of its demand.Contrary to theseallegationsand relief sought, I foundno merit to any of these claims and recommended dis-missalof the consolidated complaint in its entirety. Sinceno exceptions were filed by any party (although theUnion receivedan extensionof time to file exceptionsbeyond the effective date of the EAJA-a matter whichwill be briefly discussed in the next subheading), theBoardadopted my decision pro forma.Regarding the next and central issue in this proceed-ing, Iconclude that the the General Counsel has failedto sustainits burden of demonstrating that its position inissuing acomplaintand in litigatingthe allegations madethere was substantially justified.The most compelling reason for reaching this conclu-sion,that the Government'scasedid not havea reasona-ble basis in either law or in fact, is that the Governmentfailed to present evidence, although credited, whichmade out a prima facie case of unlawful conduct by theApplicant.SME Cement,cited supra.The General Counsel relied on certain testimonial evi-dence showing knowledge by the Applicant of union in-volvement by employees and allegedly demonstrating an-tiunion hostility, to help establish its case for discrimina-tory discharge and the refusal to bargain. All of this evi-dence was credited and found by me, yet was held to beinsufficient to establish a basis for concluding either thatthe discharges were discriminatory or that the Applicantrefused tobargain ingood faith.Thus, I credited General Counsel witness VickieKing's controverted testimony that she had told AlissaCoates, secretary to the salesmanager,in June 1979, theyear in which the alleged violations occurred, the jockswere gettinginvolved in a union. In this conversationKing was credited in referring to Bernard, Devlin, andDuke's interestin organizing,although two others em-ployeeswerenamed as mostactive. I also creditedKing's later declarationtoCoates in mid-October 1979that the d.j.s (disc jockeys) were bringing in a union.Coates did acknowledge in her later testimony on behalfof the Applicant that she had responded, as King hadtestified, she already knew and it was not going to doany good. King was further credited in her controvertedtestimony that after asking the receptionist in mid-No-vember 1979, when a union demand letter addressed toRespondent was expected to arrive, she attributed toCoates the remark, "Don't worry, Sandra [personal sec-retary to Respondent's president and generalmanagerFranz Allina] already knows about it." 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSignificantly, I declined to credit Coates' denial thatshe refrained from passing along to Respondent any in-formation about the Union she received from King. Kingwas also credited,as againstAllina's denial, that in herown exit interview, among other things, Allina told herhe was bringing in a new staff and he felt she would notcooperate with it.On another conflict in testimony, between King andMarty Curley, the program director, I concluded that, infact, on 10 or 11 November, 1979, at the time of the al-leged discriminatory discharges, Curley had commentedwhen introducing a song called "Union City Blues" tobe played over the air, "that's the story of what's goingon around here."In a conflict between dischargee Bernard on the onehand and Curley and employee Ucciardo on the other, Icredited Bernard thatin lateOctober 1979, Curley re-sponded to an employee inquiry about receipt of theUnion's demand letter, "Oh the Union, oh yes, Frank[Franz Allina] and I have talked about that." Finally, Ialso credited Ucciardo, as against Curley's denial, that onl INovember 1979, shortly after the alleged discrimina-tory discharges, Curley told him to keep his nose cleanand not to speak to anybody who had been dischargedfrom the station. I further found that Ucciardo, a part-time employee fearful of his own status with the Re-spondent,"probably had more extensivediscussionsabout AFTRA [with Curley] at the time the staff mem-bers'unioninterestwas reviving and plans were under-way for Ucciardo and Andres (the two employees whoplayed the leading role in the employees' revived interestin union organization) to visit the AFTRA offices inmid-September. . . . The very extent of Ucciardo'sfriendshipwithCurley and reliance on Curley foradvice, in spite of the general secrecy with which thed.j.s knowingly proceeded with their involvement, con-vinces me that Respondent had some advance word thatthe Union would be making a bargaining demand."The foregoing recital establishes that whatever disput-ed evidence of union knowledge and alleged unionsanimus the General Counsel adduced on the record wascredited. 13 Neither the strictly limited evidence of unionknowledge, generally, nor the extremely limited evidenceof knowledge of the alleged discriminatees' union in-volvement, nor the ambiguous statements supposedly re-flecting on union attitudes which, I concluded, could notsupport a finding ofanimus,were sufficient predicatesfor claiming discrimination in thedismissalsof the threenamed employees.When coupled with the GeneralCounsel's failure to explain the retention of a no lessactive union employee named Tortora, and evidence of13The other items presented by the General Counsel as bearing onRespondent's antiunion animus, but not disputed by Respondent, werealso noted in the decision One, a 20 November 1979 letter from Allina toemployees after filing of the unionpetitionfor certification in Case 29-RC-4756,urged rejection of the Union on the grounds,inter aha, that aunion contract would restrict employee access to discuss problems andwould make the employees subject to union rules, regulations, and finan-cial obligationsThe other item was testimony by an employee that in agroup employee meeting held in December 1979, Allma reiterated hisviews that possible union contract restrictions on access except by way ofshop steward and grievance procedures would interfere with employee-management working relationshipsthe secretive and vacillating nature of the employees'union interest,the only evidence which raises a suspicionof union causationfor thedischarges is their timing,coming 2-1/2 to 3 weeks after receipt by Respondent oftheUnion'sbargaining demand and approximately thesame or even a shorter time after filing of the RC peti-tion.But even this mere suspicion is swept away by theoverwhelming evidence of Respondent'svalid businessreasons for the dismissal of the three named employees,among others,on which it commenced to act well beforethe employees renewed their union interest and surrepti-tiously signed cards and the Union contacted the Re-spondent and filed for an election:Respondent'sconsideration of employee replace-ments, even of a wholesale nature.. .make clearthat even before the announcing staff made tenta-tivegestures toward organizing,theRespondenthad made important managerial decisions which ontheir application,ultimately led to the replacementof the disc jockeys.It is also apparent that during the hiatus in union in-terestover thelate summer,particularly from lateJuly tomid-September,Respondent took concretesteps to actively recruit replacements for the d.j.s,by advertising, soliciting applicants, renewing appli-cants' demo tapes and making inquiries as to theiravailability for permanent employment before actualofferswere ultimately made.There is hardly anyevidence to support the view that these activitieswere related to employeeunion interest, and anabundance of evidence to show their relationship toincreasing dissatisfaction with d.j.'s on air perform-ance and lack of cooperation with the new format.Thesebusiness grounds constitute a second compellingreason for concluding that the General Counsel had in-sufficient basis to issue or to prosecute the complaint. AllRespondent's asserted and persuasive reasons for replac-ing many of its on-air staff were disclosed to the GeneralCounsel by the Respondent during the postcharge andprecomplaint investigation.As the General Counsel ac-knowledges at page 3 of its answer to application dated22 July 1982, "the Respondent, (herein also referred toan [sic] `The station' or `the Applicant')while otherwisecooperating in the investigation,refusal to permit its offi-cials to give sworn signed affidavits." [Emphasis added.]Thus, the General Counsel does not dispute that allthe facts relating to the Respondent's business defenses,viz, the timing of the decisions to replace the on-air d.j.staff,the reasons for doing so, including the ongoingreview of on-air performances and critiques of each d.j.and the documentation which formed part of the basisfor the reviews and critiques, as well as the substance ofthemeetings at which the d.j.s. were critiqued, wereeither made available to it or could have been if they hadbeen requested."14According to the Board'sCasehandling Manual(Part One),UnfairLabor Practice Proceedings,evidence is only sought from the chargedContinued ALL SHORES RADIO CO405A third, subsidiary ground for concluding that theGeneral Counsel did not have a reasonable basis in lawand fact forissuingcomplaint,at leaston the8(a)(5) alle-gation, is that, even apart from the lack of a majority inthe bargaining unit arisingfrom the failure of the casesof the three alleged discriminatees to rise to the level ofa prima facie showing of violation,15 the General Coun-sel failed,in investigation,to consider or to include inthe unit allemployees who appear on-air m accordancewithHampton Roads Broadcasting Corp. (WCH),100NLRB 238 (1952), the case which first laid out the prin-ciple that the separate community of interest among em-ployeeswho regularly appear before the microphonewarranteda finding that such employees constitute anappropriateunitapart from all other radio station em-ployees 16By excludingfrom the unit three employees, two regu-larpart timeand the third full time, who regularlyrender services before the microphone, none of whomexecuted union designationcards, the General Counselwas clearly in error inallegingin the complaint majorityunionsupport at the time of receipt of the Union'sdemand. 17In the consolidated complaint, the General Counsel al-leged majorityunion designationand union demand as of17October 1979. That date was also erroneous, as therecord showed the Respondent did not receive theUnion's demand letter until 22 October 1979 at the earli-est.As a consequence of this error, one employee, aunionsignatory,who quit on either 17 or 18 Octobercould not conceivably have been included in the unit,thereby reducing by one the union designees among theemployees.The errors just enumerated, the failure to properly es-tablish the date of thebargainingdemand, and the failureparty when the charging party's evidence and leads point to a prima faciecase, par 10056 4 of the manual There is, of course,strong doubt thatthe charging party's evidence and leads suggested a prima facie case Onthe record,I found otherwise Furthermore,the manual also recognizesthat not all respondent(or charged party)representativeswill submitsigned affidavits on interview and, when they are not forthcoming,memorandum should be prepared outlining the information disclosed andpertinent records and documents reviewedManual at secs 10056 7 and10058 215 If the date selected to measure theUnion'smajority designations inthe unit is the date of Respondent's alleged unfair labor practices, 10 or11November 1979,the exclusion of the three alleged discriminatees fur-ther diminishes the Union's showing among even the more limited groupof employees who comprised the unit as urged at the hearing by theGeneral Counsel16Recently,inKJAZ Broadcasting Co,272 NLRB 196 (1984), theBoarddeparted from that principle where the facts show no readily sepa-rate community of interest among on-air employees Of course, at thetime of the underlying proceedingHampton Roads,supra,was still theguiding law17The General Counsel may have relied on the Respondent's positiontaken atthe RC hearing in failing to consider or include the three addi-tional employees in the on-air unit At that hearing,the Respondent failedto mention the three employees,describe their duties, or take a positionon their inclusion This presumed reliance does not the shield GeneralCounsel from the obligation for purposes of investigating preliminarily toissuing an unfair labor practice complaint of assuring that its actions werereasonably basedThe General Counsel'sweak assertion made in its posttrial brief thatneither of the two regular part-time employees who should have beenadded to the unit appeared live over the air waves, also fails to raise itsclaimof majoritydesignation to a reasonable levelto properly prepare on the composition of the unit, allled to the Government's improper allegation of a refusalto bargain in good faith, with serious adverse conse-quences to Respondent As the Applicant points out andincludes in its moving papers, prior to hearing, the Gen-eral Counsel sought a settlement from it including recog-nition of the Union as exclusive bargaining agent and anundertaking to bargain in good faith with the Union inthe unit of employees who render services before themicrophoneWere Respondent to have agreed to thatsettlement, itwould have recognized a minority unionand, further,would have reinstated and made wholethree employees whom it had legitimately terminatedfrom its work force. For all the foregoing reasons, theApplicant is thus in a strong position to claim fees underthe EAJA for having undergone the financial burden ofmeeting at trial the Government's unreasonable claimsadvanced by it in the consolidated complaint.One last point here is in order During the hearing, inthe presentation of its case, the General Counsel failed totake positions that might have strengthened its support ofthe allegations of the consolidated complaint. On the fac-tual issue of the date of receipt by Respondent of theUnion's bargaining demand, the General Counsel did notoffer any evidence to clarify or aid in establishing the er-roneous date it alleged in the complaint. The differenceindates affected the probable inclusion of one cardsignerAlthough promised at the hearing, the GeneralCounsel failed to supply any argument or case law in itsposttrial brief on the issue of whether the discharged em-ployees had engaged in protected concerted activitieswhen they criticized the new music format. Withoutsuch presentation, the Government, already in a weakposition, lost an opportunity to seek to convince me thatthe discharge of the three 8(a)(3)'s violations had somenexus to Respondent hostility to their opposition to theimposition of the new record playing policies, conductwhich itself, it could have argued, warranted protectionunder Section 7 of the Act. While my conclusion was tothe contrary, the General Counsel presented me with noargument that might have given cause for additionalthought. The General Counsel failed to prepare a properfoundation for the introduction of a document-employ-ee Ucciardo's written comments about conversations hehad with Manager Curley immediately following the al-leged unlawful discharges-which would have corrobo-rated and thereby strengthened the testimony I did re-ceive and credit relating to this matter Finally, the Gen-eralCounsel failed to properly and timely move toamend the consolidated complaint to allege the conversa-tion alluded to as violative of Section 8(a)(1) of the Act.The foregoing failings in trial presentation reinforcethe conclusions I have previously reached that the Gov-ernment here unreasonably proceeded to prosecute acomplaint, which its own witnesses failed to sustain andwhich Respondent cooperation in the pretrial phaseshowed clearly lacked any merit. Accordingly, I alsonow grant Applicant's motion for partial summary judg-ment on the issue of substantial justification on whichruling had been reserved 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII.THE GOVERNMENT'S CLAIM THAT NOADVERSARY PROCEEDING WAS PENDING ON 1OCTOBER 1981The GeneralCounsel argues in its papers that becauseonly the Charging Union sought an extension of timebeyond the effectivedate of EAJA,1October 1981, tofile exceptions,the Government,was not pursuing an ad-versarial claim against the Respondentwhen the EAJAbecame effective.18Thisargument lacks merit and theGeneral Counsel'smotion to dismiss the application pre-mised on it is hereby denied.Nothing precluded the General Counsel from filing ex-ceptions after theeffectivedate of theEAJA.The exten-sion,granted at the Union's request,was available to allparties to the proceeding.Furthermore,nothing wouldhave prevented the General Counsel from filing cross-ex-ceptions after the Union's filing of exceptionsby 5 Octo-ber 1981.In any event,by issuing complaint,the General Coun-sel set in motion a whole set of legal procedures, whichultimately led to the pendency of the proceeding whichwas institutedwithout final Board determination afterthe effectivedate of EAJA.The General Counsel cannotclaim lack of participation in a proceeding it had sole au-thority to commence and which it never abandonedbefore orafter 1 October1981. If the General Counselhad wished to avoid the implications and impact arisingfrom the EAJAat the time the Charging Union soughtits extension to file exceptions,itcould have advised allparties of that implication in an effort to convince theCharging Union,for example,that an extension to fileexceptions,keeping alive the proceeding beyond 1 Octo-ber 1981 without final Agency determination and not ex-ercising the privilege of actually filing exceptions, sub-jected it to the risk of a possibleEAJA award.There isno evidence that it did so. The General Counsel couldalso have opposed the grant of an extension for thereason cited,among others. Again, it did not do so.Finally,any exceptions the Charging Union mighthave filed would have permitted the Board to review allmatters and issues raised by the exceptions,examine therecord,and issue a decision resolving the basic questionof whether to sustain in whole or in part the GeneralCounsel's complaint, thus, extending the adversary adju-dication in which the General Counsel was the prosecut-ing party,beyond 1 October 1981.For the foregoing reasons, I also conclude that theGeneral Counsel has failed to show"special circum-stances" within the meaningof 5 U.S.C.A. § 504 (a) (1)(see § quoted at fn.10, supra,),which would serve torender an award of legal feesunjustor inappropriate asargued by the Government at pages 7-8 of its 7 Septem-ber 1982 memorandum filed in response to Applicant'smotion for partial summary judgment and other plead-ings.18As noted earlier, one of the predicates for an award under theEAJAis that there be an "adversary adjudication"conducted by anagency of the Federal Government See In 10 supraIV. REASONABLE ATTORNEY FEESA. TheUnderlyingUnfair LaborPractice Proceeding1.Applicant's second amended applicationIn this document,Applicant claims the followinghours,hourly rates and fees for legal services performedby the following lawyers,law clerks,and summer associ-ates(law students):NameHoursRateFeesMark L. Sussman,Partner and Lead Counsel697.019$75$52,275.00Philip B. Rosen,AssociateandSecond331.67023,21200Counsel508.97538,16700ArthurR Kaufman,Partner24.5751,837 50Nell M.Frank,Partner6.575487.50Thomas P. Schnitzler,Partner3.375247.50William A Krupman,Partner2.475180.00Roger S. Kaplan,Partner97567.50Steven S Goodman,Associate29.0752,175.00Robert E Patterson,Law Clerk12 070840.00Jo-Anne P. Morley,20Law Clerk9.770679.00Harold R. Weinrich,Associate5.075375.00Andrew A.Peterson,Law Clerk4.670322.00Paul J.Siegel,Associate4575337.00Nicholas J Taldone,Associate4.070280.00BereniceV. Figueredo,Law Clerk3.075225 00Richard J. Curiale,21Law Clerk1.07070.00John V. Nordlund,Associate.37021.00William Peters,Summer Clerk(student)48.8401,952.00Christopher C. Antone,Summer Clerk (student)6.040240.00Michael ShapiroSummer Clerk (student)5.240208.00David F.Jasinski,SummerClerk (student)4.04016000Karen Kurose,Summer Clerk (student)4.040160.00SeamusM Tuohey,2.04080.0019This figure represents a reduction in hours claimed of11 5 tocor-rect an error in computation and a reductionof 14 hoursrepresentingservices directly relatedto the EAJAproceeding.20 The submission fails to specify whether Morley became admitted asan attorney in 1980 before or after her services were performed on 15August of that year21Again,the submission is unclear as to whether Cunale was admittedto practice when he performed these services on 12 August 1980 ALL SHORES RADIO CO.407NameHoursRateFeesSummer Clerk(student)Total. . ...$123,919.00The Applicant has provided evidence that this amountwas billed to it and the General Counsel does not disputethatApplicant has incurred services in the underlyingproceeding for which it has incurred charges in theamount claimed.Neither does the General Counsel dispute the hourlyrate claimed for any lawyer, law clerk, or summer clerk(student), nor does it claim that the reconstructed de-tailed records prepared by Applicant's counsel do notreasonably relate to the original time and billing recordson which they are based. SeeLindy Bros. Builders v.American Radiator Corp.,382 F.Supp. 999 11011 (E.DPa. 1974), vacated and remanded on other grounds 540F.2d 102 (3d Cir. 1976) ("Lindy - D.C.").The General Counsel raises a number of objections tothe fees sought. Each of these shall be briefly discussedand then disposed of in turn.In a memorandum in response to Applicant's motionfor partial summary judgment and other pleadings, theGeneral Counsel argues that Applicant unduly prolongedthe hearing. It cites the fact that although involvingthree discharges and a bargaining order, the hearing took12 days with Applicant, alone,calling seven witnesses,many of whom testified at length about facts already inthe record. Applicantalso engagedin lengthy direct andredirectexamination of its witnesses and protractedcross-and recross-examination of the General Counsel'switnesses. The record thus exceeded 2500 pages. Appli-cant also submitted a 120-page posthearing brief.The Government's claim here relates to Section 504(3)of the EAJA which provides, in pertinent part, that:"The adjudicative officer of the agency may reduce theamount to be awarded . . . to the extent that the partyduring the course of the proceedingsengagedin conductwhich unduly and unreasonably protracted the final reso-lution of the matter in controversy."22Ihave reexamined the record and am unableto agreewith this contention. The Government called 10 wit-nesses over 5-1/2 days of hearing. Their examinations,with other matters, totaled over 900 pages of records. Itwas prudent for Respondent to make every effort topresent, in turn,as strong a case as itcould justifying thedischarges and changes in on-air personnel[ grounded inmanagement'sbusiness judgment. To do so, it called,among other witnesses, Respondent's vice president andgeneral sales manager,the programming consultant whorecommended and then participated in the process of in-troducing the new programming format and the critiqu-ing of and ultimate decisions to replace on-air staff; theprogram director; and the presidentand general manag-er.The testimony of these witnesses was substantial andextensive.Because each of them had participated inmeetingsdealingwith the Respondent's economic for-tunes andwith planning and implementing the radio sta-tion's revised format and the role of the on-air staff inseeking to make the format a success, it was natural tokey on these individuals in presenting Respondent's de-fense.While reasonable men might differ about the ne-cessity of getting a picture of the station's operations andproblems from every possible perspective and describingthe decision-making process that evolved in replacingstaffwho proved to be ineffective from every witnesswho participated, I am not about to conclude that in de-fending itself in a case of this nature, Respondent actedirresponsibly in presenting such a thorough defenseAcase that might have concluded in 10 or 11 days ratherthan 12,23 does not evidence an unreasonable protractionof the proceeding. Neither did Respondent's lengthybrief unduly prolong the decision making process. Re-spondent's care in arguingand presenting its case provedto be most helpful to me in isolatingissues,making credi-bility resolutions, and analyzing the record and the rele-vant case law. Indeed, in spite of the length of its brief,Respondent also failed to deal with the issue on whichaidwas specifically sought, dealing with whether em-ployee protests against the format constituted protectedconcerted activity.If it had done so, its brief would havebeen even longer.Neither can I fault the extensive nature of the cross-examination of the General Counsel's witnesses whenmotive, union knowledge,animus,employee competence,loyalty, and adherence to a new record playing formatfor on-air performers were all subjects warranting explo-ration.As the judge's decision was also not unduly delayed,having issued less than 11 months after close of hearing,I conclude that the Government's claim lacks merit.In its response to Applicant's second amended applica-tion, the General Counsel objects to various categoriesof fees claimed in the underlying proceeding.Section 504(b)(1)(A) of the EAJA defines the feeswhich may be awarded as follows:(A) "fees and other expenses" includes the rea-sonable expenses of expert witnesses, the reasonablecost of any study, analysis, engineering report, test,or project which is found by the agency to be nec-essary for the preparation of the party's case, andreasonable attorney or agent fees (The amount offees awarded under this section shall be based uponprevailingmarket rates for the kind and quality ofthe services furnished, except that (i) no expert wit-nessshall be compensated at a rate in excess of thehighest rate of compensation for expertwitnessespaid by the agency involved, and (ii) attorney oragent fees shall not be awarded in excess of $75 perhour unless the agency determines by regulationthat an increase in the cost of living or a special23 Two of the days were very short in duration because of problems inscheduling witnesses In fact, the trial consumed not more than 10 full22 Sec 102 144(b) of the Board's Rules tracks this language, providingtrial days, with a few going into the evening hoursthat "An award will be reducedif the applicant has unduly or un-At least one extensive Respondent witness was called out of sequencereasonably protracted the adversary adjudication "on the agreement of all counsel in an effort to expedite the proceeding 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfactor, such as the limited availability of qualifiedattorneys or agents for the proceedings involved,justifies a higher fee.)Section 102.145 of the Board's Rules and Regulationsprovides, with respect to allowable fees and expenses:Sec. 102.145 Allowable feesand expenses.-(a)Awards will be based on rates customarily chargedby persons engaged in the business of acting as at-torneys,agents,and expertwitnesses,even if theservices were made available without charge or at areduced rate to the applicant.(b)No award for the attorney or agent feesunder these rules may exceed $75 per hour. Howev-er, an award may also include the reasonable ex-penses of the attorney, agent, or witnessas a sepa-rate item, if the attorney,agent,or expert witnessordinarily charges clients separately for such ex-penses.(c) In determining the reasonableness of the feesought for an attorney,agent,or expert witness, thefollowing matters shall be considered:(1) if the attorney,agent,or expert witness is inpractice, his or her customary fee for similar serv-ices, or, if an employee of the applicant, the fullyallocated cost of the services;(2) the prevailing rate for similar services in thecommunity in which the attorney,agent,or expertwitness ordinarily performs services;(3) the time actually spent in the representation ofthe applicant;(4) the time reasonably spent in light of the diffi-culty or complexity of theissuesin the adversaryadjudicative proceeding; and(d) The reasonable cost of any study, analysis, en-gineeringreport, test, project, or similar matter pre-pared on behalf of an applicant may be awarded tothe extent that the charge for the service does notexceed the prevailing rate of similar services andthe study or other matter was necessary for prepa-ration of the applicant's case.The Board has rejected a number of attempts to exer-cise its rule-making authority to increase the hourly feeabove $75 an hour. SeeStephensCollege,268NLRB1035 (1984);InternationalMaintenance Systems, 262NLRB 1 (1982);Allied LettercraftCo.,262NLRB 2(1982).The General Counsel first asserts that the case present-ed a relativelysimple 8(a)(1), (3), and (5) proceeding.Thus, the total hours claimed,in excessof 1500, appearsinordinately high. I do not agree that the Government'scharacterizationis accurate.No 8(a)(1), (3), and (5) caseis"simple."The issues in the underlying unfair laborpracticecase were varied and complex. For Respondent,each discharge case presenteda separateset of facts thathad to be analyzed particularly with respect to the valid-ity of itsbusinessdefense and the competency and adher-ence to company policy of each employee, in a field ofendeavor certainly out of the ordinary industrial or busi-ness setting.The vanous indicia of factors normally re-viewed to determine the presence or absence of a primafacie showing of discrimination had to be evaluated andanalyzed.In particular,the unit issue required the mar-shallingof evidenceby Respondent to show the natureof the work performedby all employees claimed to bepart of the unit and the cases relied on to warrant theirinclusion.While credibilitywas ultimately decided ad-verse to Respondent'sposition,itwould have beenremiss of Respondent to have failed to marshall all evi-dence at trial and in argument on which it relied in seek-ing to sustain its position as to the truthfulness of its wit-nesses' testimony denying statements evidencing unionknowledge,hostility,and motive attributed to them. Re-spondent was justified in demonstrating at length thedegree to which it went in seeking replacement employ-ees for the alleged discriminatees,among others, over anumber of months,prior totheir termination, and thefacts relating tothat effort. Finally,theGovernment'sprayer forunusual relief presented Respondent with thearduous task of seeking to minimize the extent of its al-leged unlawful conduct and overcoming the claim of ma-joritydesignations at the time of its receipt of theUnion'sbargaining demand,so that the reviewing au-thorities,myself as judge,and then the Board,as review-ing agency,would not be disposed to grant a Gissel bar-gaining order.The Governmentnext disputes the claim for fees in-curred prior to the issuance of complaint.On this matterI am disposed to agree that no such fees are recoverable,as they were not incurred"in connection with[an adver-sary adjudication]"in the wordsof thestatute and theBoard's Rules.See fn.10 supra.InDeboltTransfer,citedsupra,Administrative LawJudge Robert W. Leiner rejecteda claim for fees and ex-penses incurred prior to the date of issuance of the com-plaint.He noted,among other things,that the GeneralCounsel hasno power to file charges thereby initiating aBoard investigation and therefore no control over the in-curring of expenses in the investigative,nonadjudicatoryphaseof thecase.Furthermore,as Judge Leiner alsonoted,precomplaint legal fees are ordinarily expendedwhetheror not complaint issues, thus they are not in-curred"in connection with"the adversary proceeding.And wheresuch services are most successful,in avoidingissuance of complaint,no fees arerecoverable.TheBoard inDeboltTransfer,supra,affirmed Judge Leiner'srulings, findings, and conclusions as modified and adopt-ed his recommendedOrder,although it did not commentseparately on Judge Leiner's rejection of precomplaintclaims asitdid withrespect to its affirmance of his al-lowance of both pre-l October1981 fees and expensesincurred defending the case and for time spent preparingand prosecuting the applicationfor attorney'sfees.Nev-ertheless,it is clear that the Board rejectedrecovery ofprecomplaint services and I am compelled by logic andprecedentto agree.2424The Applicant's citation of administrative law judge's decisions inColumbiaMfg Corp,265 NLRB109 (1982),andHaynes-Trane ServiceAgency,265NLRB 958 (1982), both reversing the judge's on othergrounds, have no precedential value whatsoever ALL SHORES RADIO CO.409These services, totaling 60.1 hours of work performedby attorneys Sussman, Weinrich, Frank, and Krupmanand representing $4507.50 of the fees sought, shall be de-ducted from the amount recommended here. They re-flect hours spent on investigation of both the 8(a)(1) and(3) charge and, later, the 8(a)(l) and (5) charge, prior toissuance of the two complaints.The General Counsel next disputes fees sought in con-nectionwith settlement discussions,meetings, confer-ences, research, and document preparation. In particular,the General Counsel objects to fees incurred as a resultof Applicant's efforts to reach private settlements withthe alleged discriminatees.Respondent/Applicant's ef-forts resulted in the payment of moneys in exchange forthe execution of general waivers and releases by each ofthe three discharged employees.In the judge's decision, at fn. 39, I deemed it unneces-sary to decide whether, as urged by Respondent, thesewaivers barred relief for the dischargees inasmuch as Ihad recommended dismissal of their cases. I nonethelessconcluded that in any event these negotiations betweenRespondent and the individual dischargees, not involvingthe Charging Union or the General Counsel, could notinterfere with the public remedies available to the claim-ants under the Board proceeding, relying on the clearprecedent ofIdeal Donut Shop,148NLRB 236 (1964),enfd. 347 F.2d 498 (7th Cir. 1965).My decision on this matter, however, is not the equiv-alent of finding that Respondent's efforts in this regard,once it determined that it could not agree to the Re-gion's terms of settlement, including reinstatement and aGisselbargaining order, were so arbitrary as to warrantexclusion of services performed in furtherance of theseindividual settlements, from recovery of reasonable attor-ney fees under an EAJA award. It is doubtful whetherthe individual negotiations would have constituted unfairlabor practices, even independent 8(a)(5) violations, butno such conduct was charged or litigated.Respondent counsel's efforts here, like its other serv-ices designed to minimize its client's liability under theAct, were fully consonant with its overall legal effort indefending against the consolidated complaint.Further, the fact that Respondent would not have pre-vailed on this issue had it been necessary to decide it,does not lessen the validity of the claim. As held by thecourt inNorthcross v.Board of Ed. of Memphis CitySchools,611 F.2d 624, 626 (6th Cir. 1979), in interpretinga statute similar to EAJA, the Civil Rights Attorney'sFees Awards Act of 1976:This approach [of the District Court, in cutting afee award to a "prevailing party" where plaintiffhad not prevailed in some issues or parts of issue] isnot proper under the Fees Awards Act. The ques-tion as to whether the plaintiff have prevailed is apreliminary determination, necessary before the stat-ute comes into play at all. Once that issue is deter-mined in the plaintiff's favor, they are entitled to re-cover attorney's fees for "all time reasonably spenton a matter" The fact that some of the time asspent in pursuing issues on research which was ulti-mately unproductive, rejected by the Court, ormooted by intervening events is wholly irrelevant.So long as the party has prevailed on the case as awhole the district courts are to allow compensationfor hours expended on unsuccessful research or liti-gation, unless the positions are frivolous or in badfaith.Although the standard for recovery of fees differsunder theEAJA,the underlying rationale expressed hereispersuasive,makes eminent good sense,and I follow ithere.Surely,"Courts should be wary of interfering toodeeply on the strategic judgments made by a litigator.Time should be disallowed only if it reflects duplication,padding, gross overstaffing,or if it was spent on clearlyfrivolous claims." Berger,Court Awarded Attorneys' Fees:What Is "Reasonable"?,126University of Pa. LawReview 281,at 320(1977).Ialso conclude,contrary to the General Counsel'sclaim,that the hours claimed for work performed in con-nection with the private settlements,55 hours in wholeand 1.8 hours in part,25 are not excessive in terms of thecase involved.The General Counsel further questions the time spentby lead counsel Sussman and his associate counsel Rosenin preparing outlines of witnesses'examinations,both ofApplicant's,and to a more limited extent,theGeneralCounsel's.The total hours claimed are 114.6 in whole($8595)and 79.5 in part($5962.50). In some cases,the in-formation provided by Applicant fails to show whichwitnesses'examination outlineswere being prepared.Also, in a number of instances, for example that ofplannedexaminationofProgramDirectorMartinCurley,both Sussman and Rosen combined spent 42.6hours in whole and 19.5 hours in part, preparing it.Curley's testimony consumed 2 to 3 days. Given thatfact alone, I do not deem this time excessive.The Gener-alCounsel further argues that on this preparation fortrial,among other phases of work,inwhich the Appli-cant has failed to specify in further detail the particularsconcerning the nature of the work,the claim should bedenied.Section102.147 (h) of the Board'sRules requires that:(h)The application shall be accompanied by fulldocumentation of the fees and expenses for whichan award is sought.A separate itemized statementshall be submitted for each professional firm or indi-vidualwhose services are covered by the applica-tion,showing the dates and the hours spent in con-nection with the proceeding by each individual, adescription of the specific services performed, therate at which each fee has been computed, any ex-penses for which reinbursement is sought, the totalamount claimed, and the total amount paid or pay-able by the applicant or by any other person orentity for the services provided.The administrative25Hours spent "in part" reflects the fact that in some instances, ablock of time was shown on Applicant's breakdown as attributable tomore than one particular activity, such as research and witness prepara-tion 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlaw judge may require the applicant to providevouchers, receipts, or other substantiation for anyexpenses claimed.I do not interpret this Rule as requiring an Applicantto do more than this Applicant has now done, general-ly,26 in preparing its second amended application. Whenwork in a particular period of time covered more thanone category of work and even when the identity of theparticularwitness prepared remains unclear, a rule ofreason must prevail. As noted by the Court of Appealsfor the District of Columbia Circuit:The sound administration of justice requires a bal-anced, informed approach to fee awards accom-plished in reasonable time without turning suchmattersinto a full trial. In light of the broad policyobjectives [of] Congress . . . attorneys must not bedeterred from engaging in this type of work by theprospect of protracted litigation over reasonable de-mands for compensation.Nor should the zeal of gov-ernment counsel be permitted to require applicants toexpend substantial additionaltimesupportingfeeclaims which will only resultin a requestfor morecompensation for these additional labors.National Ass. of Concerned Veterans v. Secretary of De-fense,675 F.2d 1319, 1329 (D.C. Cir. 1982) (emphasisadded) ("Concerned Veterans").See alsoLindy Bros. Builders v. American RadiatorCorp.,540 F.2d 102 (3d Cir. 1976)(Lindy II)("It was notand is not our intention that the inquiry into the adequa-cy of the fee assume massive proportions, perhaps evendwarfing the case in chief. Once the district court deter-minesthe reasonable hourly rates to be applied, for ex-ample,itneed not conduct a minute evaluation of eachphase or category of counsel's work.") Id. at 116.InLindy Bros. Builders v. American Radiator Corp., 487F.2d 161, 167 (3d Cir. 1973)(Lindy 1),the Third Circuitspecifically stated that "[i]t is not necessary to know theexact number of minutes spent nor the precise activity towhich each hour was devoted nor the specificattain-ments of each attorney." Id. at 167 (Emphasis added.)Rather, what is needed is"fairly definite information as tothe hours devoted tovarious general activities,e.g.,pretrialdiscovery, settlement negotiations and the hours spent byvarious classes of attorney, e.g., senior partners, junior part-ners, associates .... " Id.(Emphasis added.) Accord: Co-peland v.Marshall,641 F.2d 880, 891 (D.C. Cir. 1980)(Copeland III); Concerned Veterans,supra, 675 F.2d at1327;Environmental Defense Fund v. Environmental Pro-tection Agency,672 F.2d 42, 54 (D.C. Cir. 1982)(EDF v.EPA).The second amended application contains morethan 100 pages of information which reasonably com-portswith the requirements set down in such decisionsasLindy I, Lindy II,andConcerned Veterans.I concludethat this Application is sufficiently detailed and adequate-26 To be sure, claims may be legitimately contested,when on specificcategories of work, for example, the documentation may prove to be in-adequate See, e g , the discussion,infra as to the claim for services inresearching a proposed motion to me never ultimately madely documented to permit me to make an independent de-terminationas to the justification for the hoursclaimed.As to witness preparation, the General Counsel assertsthat the time involved, 156 hours, representing $11,700 infees,is excessiveon its face. Further, the General Coun-sel assertssome of this work was duplicative, e.g., bothSussman and Rosen having spent different days prepar-ingwitnessCurley.Finally, theGovernment notes,again, thatsomeof the time claimed, 34.2 hours in wholeand 49.9 hours in part, fails to identify the witness pre-pared.I am not prepared to find this work excessive, in lightof theseriousand complex nature of the proceeding aspreviously described (See Sec. 102.145 (c)(4) of theBoard's Rules, supra), the absence of any pretrial discov-ery mechanism under existing Board procedure and thedegree of expertise of the lawyers representing applicant,established both by the uncontested affidavits submittedwith the amended application as well as the reputationthis firm enjoys at the labor bar and the extensive natureof their labor and Board practice of which I may takeofficial notice,S.E.C. v.Kelly,Andrews & Bradley, 473F.Supp. 645 (S.D.N.Y. 1976);Opie v.Meacham, 293F.Supp. 647 (C. D. Wyo. 1968).Although the two latter factors are not specifically in-cluded as factors to be considered under theBoard'sRules,the former is reasonably related to the time actu-ally spent in the representation of the applicant, a factorincluded at Section 102.145(c)(3) of the Board'sRules,because, I conclude,in agreementwith the Applicant, asargued in its memorandum of law in reply that the ab-sence of any discovery mechanism placed a greaterburden on Applicant in terms of preparation naturally re-flected in the hours spent in preparing witnesses for trial.As to the latter factor, rather than calling for reductionin time asargued by the General Counsel at, e.g., page19 of its response,I alsoconclude that this factor is di-rectly related to the reasonableness of actual hours ex-pended, Board's Rule Sec. 102.145(c)(3), and note, inagreementwith Application's contentionin its memoran-dum of law in reply that more qualified and expert coun-selwill take greater care in preparing witnesses and willexercise greater skill in uncoveringissues and analyzingthe case and its defenses, which, in the ordinary course,will also naturally consume a greater amount of time.All three of these factors, I also conclude, haveweighed heavily in my conclusions with respect to thereasonableness of multiple counsel at trial and the timereasonably spent in preparing Respondent's posttrialbrief.However, as this was a relatively complicated caseand multiple attorney's services were utilized, in order tominimize the posssibility of duplicative, overlapping, orpaddedclaims,Iwill follow the lead of appellate courtswhich have discounted the total hours claimed by asmall percentageand in this case reduce the fee allowedby 10 percent. Thus, inNorthcross Y. Board of Ed.,citedsupra at 636-637 the court noted that "hours may be cutfor duplication, padding, or frivolous claims. In compli-catedcases,involving many lawyers, we have approvedthe arbitrary but essentially fair approach of simply de-ducting a small percentage of the total hours to eliminate ALL SHORES RADIO CO411duplication of services.Oliver v.Kalamozoo Bd. of Educ.,576 F 2d 714 (6th Cir. 1978). Such an approach seemspreferable to an attempt to pick out, here and there, thehours which were duplicative."I also conclude that the General Counsel has failed toshow that merely because Curley (and Allina) were pre-pared for trial by two different attorneys, the two coun-selwere engaged in duplicative work. In light of thenature of the proceeding and relief' sought by the Gov-ernment,and the factual support for the work providedby Applicant, I conclude that Applicant has met its ini-tial burden of adequately documenting its claim here andthat the Government has not met its burden of contest-ing the award on this issue. As stated by the court inConcerned Veteransat 1337-1338 of the concurring opin-ion of Tam, Circuit Judge:The burden of proof is, of course, on the appli-cant and remainswith the applicant throughout theproceedings.The initial burden of proceeding isalsoon the applicant. The applicant meets thisburden by submitting an application accompaniedby the sufficiently detailed supporting documenta-tion contemplated by Copeland and clarified by ouropinion today. The burden of proceeding then shiftsto the party opposing the fee award, who mustsubmit facts and detailed affidavits to show why theapplicant's request should be reduced or denied.Just as the applicant cannot submit a conclusory ap-plication,an opposing party does not meet hisburden merely by asserting broad challenges to theapplication. It is not enough for an opposing partysimply to state, for example, that the hours claimedare excessive and the rates submitted too high.Neither broadly based, ill-aimed attacks, nor nit-pickingclaimsby the Government should be coun-tenanced.District courts shouldexaminewith carethe "issues" raised by opposing parties. If theyappear to be more in the nature of a blunderbussattack than a precise and well-founded challenge,the Government has failed to carry its burden, andassumingthat plaintiff has met his threshold burden,the fees requested by plaintiff should be awarded.However, as noted, this claim, as all others, will be dis-counted by 10 percent.The Government's furtherclaims asto lack of specifi-cation isdenied,again becauseApplicanthas met its ini-tialburden underConcerned Veterans,supra,andCope-land v.Marshall,641 F.2d 880, 891 (D.C. Cir. 1980), bysufficientlydetailingthe time devoted to preparation ofwitnesses,and the General Counsel has failed to showwith facts and/or specific, detailedargument analyzingthose facts that preparation of other witnesses, notnamed,or preparation of multiple witnesses on the sameday,without breaking down thetimedevoted to each,was unreasonable. In the example the General Counselprovides at pages 10-11 of its response, the witnessesnamed,other than Curley and Alhna, to wit, RobertBuchman,Tony Michaels, and Alissa Coate, each provedto be important in the presentation of Respondent's de-fenses,in its attempts to meet the evidence of allegedanimus, union knowledge, and marketability of the sta-tion'smusical format which the General Counsel soughtto show in the presentation of its case in chief. The totaltime devoted to all named witnesses on the days in ques-tion was also not unreasonable.I am prepared to deny the General Counsel's objectionto recovery of fees for preparation for trial engaged inby both Sussman and Rosen, for the reasons previouslystatedObjection is also raised to claims made on behalfof four others for preparation for trial: Partners HaroldWeinrich and Arthur Kaufman and associate John Nord-lund and clerk JoAnne Morley. Contrary to the GeneralCounsel's assertion,Kaufman entered an appearance onbehalf of Respondent and participated at counsel table onthe first 2 days of hearing, 30 June and 1 July 1980. Hisclaim is supported and documented and shall be allowed.Weinrich did not participate in the trial, and without anadequate explanation for his involvement in this phase, Iwill disallow the 2.0 hours ($150) so allocated. Nordlunddid not participate in the trial,and again,without an ade-quate explanation, his .3 hour. ($21) is also disallowed.Morley's claim for 2.6 hours. of preparation, as well as7.1hours. of participation in trial, both on 15 August1980, shall be allowed. At the time, she was a law clerk,although admitted to practice sometime in 1980. Her ap-pearance at trial represented only a second counsel forRespondent on that date, along with Sussman. As I haveearlier indicated, but now hold, Respondent acted rea-sonably and responsiblyin assigningtwo counsel to trialof the underlying proceeding (but only two), and Mor-ley's appearance on 15 August to assist Sussman at coun-sel table is well within reasonablelimitsand her prepara-tion and trial participation shall be compensated.With respect to conferences, the Government's claimthat conferences among counsel should be disallowed be-cause of the "vast wealth of labor law experience" ofApplicant's attorneys is rejected. Apart from the pointearliermade, that experienced and sophisticated counselwill likely consult and plan strategy on moreissues andin greater depth than would routine counsel, their timewill also likely be far more productive than would bethat of an attorney or law firm with less expertise. SeeNorthcross v. Board of Ed.cited supra at 637. Confer-ences held, particularly among or between partners, willtend to have the salutary effect of sharpeningissues,more precisely defining positions and strategy, and there-fore, aiding the trier of the facts in expediting the trialand the decision, and making the trial process more pro-ductive and efficient.TheGovernment's ground of objection that theBoard's Rules contemplate awards for only one attorneybecause Section 102.145(b) speaks in thesingular is un-worthy of comment. As for the Applicant not specifyingthe subject matter of the conferences, this was not gener-ally the case. Conferences on trial and settlement strate-gy and the possibility of 10(j) injunctive relief, betweenpartners and with another lawyer and clients related tothe nature of theissuesand possibilities of settlement,appear in the documentation. Where specification is lack-ing Inonetheless conclude conferences were held on 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgermane matters and were not an unreasonable expendi-ture of time.I have already determined that a claim for two counselat trial was reasonable and, accordingly, reject the Gov-ernment's contentionto the contrary.Concerning the General Counsel's contention that trialattendance time has been inflated beyond the hoursduring which the trial was held, I agree that the Appli-cant'sclaim for 1 July 1980 is inflated, but by 1 hour, not3.1 hours as contended. My review of the trial minutesshow the hearing on 1 July 1980, excluding the 50-minute luncheon recess,was held over 6.05 hours (or 6.1hours)as againstthe claim of 7.1 hours. I will reduce theclaim in this regard of Sussman and Kaufman, each, by1.0 hour.Iwill also subtract 2.3 hours from Sussman's claim of4.3 hours and 4.3 hours from Rosen's claimof 6.3 hours,both for participation in the approximately 2-hour trialsession heldon 2 July 1980. This session was extremelyshort because a scheduled General Counsel witness failedto appear and no others were then available. At the con-clusion of the session an adjournment sine die was grant-ed to permit enforcement of a subpoena for witness at-tendanceby the General Counsel.Turning to the General Counsel's objections to timeclaimed for research, I again express disagreement withitscharacterization of the case as not particularly diffi-cult.The Government was seeking a particularly seriousand comprehensive remedy-a bargaining order whichhas been the subject of enumerable litigations.Whether,assumingtheGovernment established the Respondent'sliability on the three discharge cases, such a remedy waswarranted, was a prime subject for extensive research.So, too, were the multitude of questions surroundingeach discharge case, the inclusion of certain employeesin the bargaining unit, and the date to determine majori-ty status, among otherlegal issues.Again, experiencedand sophisticated counsel of the nature of the counselrepresenting Respondent would reasonably spend moretime researching issues that might not have been consid-ered or noted by inexperienced or less experienced coun-sel.The Applicant's counsel were also within reasonableparameters in assigning some of this work to law studentclerks (summer associates) whose hourly charge of $40was slightly more than half permitted the hourly chargeof the attorneys assigned to the case. These charges shallbe affirmed.On the brief submitted to me, I found it to be of excel-lent calibre and most helpful in the preparation of my de-cision.The care and skill taken in its preparation waswell worth the effort, even with respect to those por-tions dealing with credibility resolutionsAlthough I re-jected Respondent's arguments for crediting its witnesseswhen credibility conflicts appeared, their presentationproved helpful to me in weighing and ultimately decid-ing those questions. The legal arguments on unit, indiciaof discriminatory motive, and business justification forthe discharges,including extensive case citations and ap-plication of these cases to the facts, were invaluable.The time spent in reading and analyzing the transcriptand exhibits appears to have been reasonable-a pace of280 pages over an 8 hour day is not unduly slow or inef-ficient, especially given the nature of this case.Neitherwas the time spent in drafting,revising,and redraftingthe brief ill spent,excessive,or unreasonable.The Gener-alCounsel has failed to show by either facts or closeanalysis that the claim made here should be disallowed.The paucity of its argument that the claim should be lim-ited to preparation of an adequate or acceptable briefwhen the high stakes in this casejustified preparation ofa superior brief is apparent.All charges related to itspreparation,includingdiscussionsandconferencesamong counsel during its preparation,are fully warrant-ed and shall be approved.Ido agree with the General Counsel that certainclaims for document preparation which fail to specify thedocument prepared should be disallowed.Without de-scribing the document,the General Counsel is in no posi-tion to comment or adequately meet the claim.Accord-ingly,the 5.2 hours claimed for law student Michael Sha-piro on 26 June 1980 shall be disallowed.Sussman'sclaim for 2.7 hours in preparing two letters to Applicantshall be allowed.A lawyer must,of necessity,be able toconsult periodically with his client,with respect to thenature of the services being performed.Such time shallbe treated like any other compensable service. These let-ters, not otherwise identified, are no exception.The General Counsel'sobjections to services in pre-paring a motion for a bill of particulars and petitions toquash subpoenas are rejected.Contrary to the GeneralCounsel'sassertion,Respondent did not lose on themerits of the motion for a bill of particulars.My reviewof the transcript shows that on certain demands includedin the motion,I directed the General Counsel to providethe requisite information see, e.g.,Tr. 15,17, 18, 19, 20,and 22(transcript of underlying proceeding). In anyevent,as I have ruled earlier,even if Respondent'smotion had been denied in full,Applicant would be enti-tled to recovery of fees incurred in its preparation.Northcross v. Board.of Ed.,supra.There is also no question that Respondent did notassert its objections to the subpoened materials in badfaith or as frivolous gestures.Theywere asserted serious-ly, and the rulings I made rejecting them appear at Tr.1294 to 1300 of the underlying proceeding. Thus, thepreparation of the petitions to quash also constitutes timereasonably expended in this matter.Northcross v. Board ofEd.,supra.The time devoted to all of these motions wasnot excessive.Concerning the time listed by Applicant in furtheranceof "motions prepared,but not made,"totaling 37.5 hoursinwhole($2812.50)and 4.8 hours in part ($360), I agreewith the General Counsel that it should not be compen-sated.Whether it was unproductive,as claimed by theGovernment,is unclearWhat I find decisive here is thatwithout describing the nature of the motion or motionsunder consideration,the Government does not have therequisiteminimum information necessary to determinewhether to make a rational objection to the claim as ex-cessive or unproductive and I do not have the necessaryinformation on which to base a rational judgment orruling.The Applicant having failed to provide sufficientdetail to permit either a reasoned attack or an independ- ALL SHORES RADIO CO.ent determination whether the hours claimed are justi-fied, they shall be disallowed.Concerned Veterans,supraat 1326.With respect to certain miscellaneous items that theGeneral Counsel contests, I do not agree that requestsfor extensions of time to file documents or postponehearing or brief should be uncompensated. They are partand parcel of a lawyer's work and also may, in the par-ticularcircumstances,provide the time necessary tobetter prepare a document or better prepare for resump-tion of hearing. The Government must be aware that, as-suming fees are otherwise recoverable, all services thatwent into the successful defense against its prosecutionwill be calculated and totaled if not subject to some infir-mity, not here apparent.The preparation of a trial book was certainly produc-tive, and the time (12.7 hours) which went into its prepa-ration as well as organizing files will be compensated.The Applicant sufficiently described the "trial book,"page 4 of exhibit 7 attached to its second amended appli-cation,27 so as toovercome the General Counsel's objec-tion on the ground of lack of specificity.Nowhere in the second amended application do I findtime attributable to meals and travel. The General Coun-sel's objection to such a request is accordingly rejected. Ido not decide whether such time is recoverable.Any time attributable to the representation proceedingwill be disallowed as not arising in the unfair labor pro-ceeding.The 3.5 hours in whole ($262.50) sought aretherefore rejected.B. The EAJAProceeding1.Applicant's second amended applicationIn this document, Applicant claims the followinghours, hourly rates, and fees for legal services performedby the following lawyers, law clerks, and summer associ-ates (law students):NameHoursRateFeesAndrew A.Peterson,Associate and Co-lead Coun-sel246.8$75$18,510.00HaroldR. Weinrich,Partner andCo-leadCoun-sel2836.5752,737.50Roger S. Kaplan,Partner9.575712.00Dolores Gehhardt,Law Clerk16.040640.00Roger P.Gilson,Associate1.475105.00Philip B.Rosen,Associate.77552.50William A Krupman,.67545.0027 The Applicant describedthe book as including pleadings, outlines ofexpected testimonyof companywitnesses,key cases in areas of the lawexpected to be an issue,etc It appears to be akin to a trial brief,a docu-ment whose preparation constitutes an excellent preparationfor a trial.28 SinceJuly 1982NamePartnerAdd 1.4 hours at $75 per hourerroneouslyincludedinbreakdown for services per-formed in underlying pro-ceedingTotal ......................... .105.00$22,907.00The General Counsel's opposition to this fee does notinclude any attack on the fact that the Applicant has in-curred charges in the amounts claimed.29 Neither doesthe General Counsel dispute the hourly rates claimed northe correspondence between the breakdowns of time in-cludedin thesecond amended application and the hoursfor which Applicant has either been billed or for whichoriginal records of time spent have been compiled.Consistent with my interlocutory ruling denying feesfor time spentin amendingthe original application tocomply with the Board'sRules,see section I, paragraph3, I will disallow the 11.5 hours ($862.50) claimed byAndrew Peterson for preparing the first amended appli-cation inorder to comply with my 24 May 1982 Order,as well as the.6 hours ($45) claimed by Roger S. Kaplanfor conferring with Peterson regarding my order at thetimePeterson prepared the amendment.In its response, the General Counsel questions the timedevoted to research, 87.5 hours in whole ($6002.50) and52.0 hours in part ($3900), by the persons named. Itscontentionsthat the time is excessive and duplicative isrejected.This was a new law, requiring extensive re-search.Furthermore, the Government cannot have itbothways.By vigorouslylitigatingtheApplicant'sclaimed entitlementto fees the Government cannot bothraise multiple issues seekingto block recovery and, at thesame time,claim that the Applicant's responses to thiseffort do not warrant compensation. Indeed, the Govern-ment can claimcredit here for increasing the compensa-ble and reasonable fees incurred in the EAJA proceed-ing.As noted by the court inCopeland III,641 F.2d at888, in relationto the time generated in the underlyingproceeding, but which comment is equally applicable tothe nature of the litigation in the EAJA proceedingitself:While the Secretary now suggests that there werereally no seriousissues atstake, this is not borne outby the facts. The litigation went forwardin a rela-tively civilized manner but it was hard fought. TheGovernment offered firm, persistentresistancethroughout the litigation.29A contingent for arrangement was worked out between Applicantand counsel pursuantto which the Applicant would, unless successful, beinvoiced for only one-half of the usual hourly rates of the attorneys prin-cipally responsible for theEAJAproceeding That fee arrangement is notattacked by the General Counsel and should not adversely affect recov-ery in light of Sec 102 145 (a)of the Board's Rules that permits awardsbased on rates customarily charged"even if the services were madeavailable without charge or at a reduced rate to theApplicant "413HoursRateFees 414DECISIONSOF THE NATIONALLABOR RELATIONS BOARDA later comment by the same court directly related tothe fee proceeding itself is particularly apt:Because time spent litigatingthe fee requestis itselfcompensable,the depth of the inquiry ironicallymight lead toan increase,rather thana diminution,in fee awards. [Id. at 896.]It is well to note here that the reduction in fees by afactor of 10 percenttominimizethe possibility of dupli-cative or padded claims applies equally to the claims inthe EAJA proceeding and the underlying case.I reject the Government's objections to the 9.3 hoursinwhole and 13.5 hours in part devoted by multiplecounsel to preparation of the original application, inview of the necessity of counsel to familarize themselveswith a newly adopted statute and Board Rules and theireffort to prepare an application that would be dismissalproof. Even so, the General Counsel prepared and filed amotion to dismiss the application asserting a number ofdeficiencies in its preparation.I find thetime(13.7 hours in whole and 5.1 hours inpart) spent on a 7-page letter response to the GeneralCounsel's response to Applicant's motion for partial sum-mary judgment a reasonable expenditure of time, con-trary to the General Counsel's claim that the time wasexcessive. That letter was, in essence, a memorandum oflaw in response to the General Counsel's opposition toitsmotion that I dispose of the issue of substantial justifi-cation on the papers filed before turning to the issue ofthe fees.The Applicant'smotion presented a wellthought out approach to handling this matter as a two-step process and warranted serious consideration. Al-though I did not grant the request to dispose of the sub-stantial justification issue separately, theApplicant'smotion warranted the fee claimed, and is not separatelycontested in the Government's response to the secondamended application.The General Counsel's response to the motion for par-tial summary judgment not only dealt with claimed pro-cedural defects in the bifurcated procedure the Applicantadvocated in its motion but also made for the first timeor reiterated defenses to the EAJA application itself, in-cluding substantial justification, special circumstancesexist rendering an award of fees unjust, recovery of feesimproper because no adversary adjudication as of theEAJA's effective date, no basis exists for recovery forfees incurred prior to the Act's effective date, undue pro-longation of the hearing warranting reduction in fees,and prohibition of fee recovery in the EAJA proceeding.The Applicant was thus compelled to respond to each ofthese defenses, and did so in a letter brief which was ec-onomical and taut in its construction and presentationand worth the fee incurred.Two other contentions disputing time devoted to doc-ument preparation, that by grouping several activitieswithin the same block of time listed for an individual at-torney, the General Counsel cannot sort out the time de-voted to each, and fee requests for extension of time tofile documents are unreasonable, are both rejected. I con-clude that respective to the former contention, the Ap-plicant provided sufficientlydetailed summariesof serv-ices reconstructed from its original billing and timerecords so as to meet its burden of presentation in thismatter, see cases cited and quoted at supra, and I con-clude as to the latter contention, it was the Governmentby its vigorous litigation of the issues which led to therequest for extension of time and that such requests, inany event, are part and parcel of a lawyer's services thatmay be recovered as reasonable if the claim is otherwisevalid.Ifurther reject the Government's objection to feessought related to conferences held between counsel forthe reasons previously stated.I reject summarily the General Counsel's objection toparticipation in the informal conference held on 19 No-vember 1982 by two of Applicant's counsel, noting thattheGeneral Counsel appeared by two counsel at themeeting that day. I finally reject the objection to 5-plushours Attorney Peterson devoted to reviewing my ninepage ruling on motions and order dated 4 May 1982.Among other matters dealt with, that Ruling requiredApplicant to take certain steps promptly if it wished tocontinue to make claim for services in this proceeding atthe risk of dismissal of its application. The time Petersondevoted to a close reading and study of its ramificationswas reasonably related to a successful prosecution of theEAJA application.2.Applicant's third amendedapplicationsoIn this document,applicant claimsthe following hours,hourly rates, and fees forlegal servicesrendered by thefollowing lawyers:NameHoursRateFeesAndrew A.Peterson,Associate and Co-lead Coun-sel457.2$75$ 34,290.00Harold R. Weinrich,Partner andCo-lead Counsel57.4754,305.00PhilipB. Rosen,Associate12.675945.00Christopher C. Antone,Associate13.470938.00Mark L Sussman,Partner12.475930.00Roger S.Kaplan,Partner3.775277.50Donna R.Tsamis,2.370161.00Associate.37522.50William A Krupman,Partner.67545.00Neil M. Frank,Partner.57537.50Total ..................................$ 41,951.50This claim, like the earlier ones, is not disputed interms of the charges for which Applicant has been billed,the hourly rates of counsel, or the fact that the claims30 Applicant's request to modify the award sought to include 4 6 hoursinadvertently omitted from the third amended application is granted. ALL SHORES RADIO CO.415are based on the time and billing records of counselwhich have been incorporated in the Application andeach amendment thereto.The General Counsel again claims the fees sought areunreasonable, excessive, and not sufficiently detailed. Ido not agree and, again, for the reasons I have previous-ly stated respecting these same objections made to thesecond amended application. As an example of the Gov-ernment's erroneous objection to a so-called lumped-to-gether claim, it disputes Peterson's claim for 3.5 hours in-curred on 11 March 1983 when he "Reviewed GeneralCounsel's Answer; reviewed cases on reasonableness ofattorneys' fees; outlined Applicant's Reply to the Gener-alCounsel's Answer." It would clearly be unreasonableto require a further breakdown of the time which meetsApplicant's pleading burden, particularly when Appli-cant is reconstructing allocations of time from billing andtime records almost a year old. Greater precision is notrequired by the EAJA, the Board's Rules or the casespreviously cited and quoted at length and the Govern-ment's attack here fails to satisfy its burden of showingany of this time to be unreasonable or excessive.An attack on Attorney Kaplan's claim for .9 hours in-curred on three separate dates for a "conference" and"research regarding legal standards governing fee appli-cation and awards" because allegedly insufficiently ex-plained also fails for the same reasons.Turning to the Government's renewal of its contentionthat fees incurred in preparation of the second amendedapplication are not recoverable, I agree, and will reducethe fee award recommended by the 113.1 hours in whole($8418.50) and 36.9 hours in part ($2767.50) spent com-piling billing information and drafting the document andthe 3.2 hours in whole ($237) and 27.4 hours in part($2055) spent discussing the document's preparation atconferences and in telephones calls. This ruling confirmsthe opinion I stated preliminarily at the continued con-ference held on the record on 30 November 1982, andfor the reasons there stated. See section I, paragraph 10.This denial of recovery penalizes Applicant for failure tocomply with the Act's and Rule's requirements, eventhough if Applicant had timely and initially compliedwith the pleading and specification standards, this timewould have been fully recoverable. I am not convincedby Applicant's argument that a portion of this timeshould be recovered or that deductions should be madefrom earlier submissions only. In this ruling, I do notadopt the General Counsel's arguments that this timerepresents either duplication of work or is particularlyexcessiveor represents a reconstruction of billingrecords,sl but rely solely on the contention that it wouldbe improper to reimburse Applicant for time spent by itscounsel in correcting an inadequate application under thestatute. In so ruling, I recognize Applicant's reservationof its right, to contest, on appeal, my statement on thes 1As acknowledged by the court inConcerned Veterans,supra, 675F 2d at 1326-1327, "thebetter practice is to prepare detailed summariesbased on contemporaneous time records indicating the work performedby each attorney for whom fees are sought " This is precisely what Ap-plicant ultimately and belatedly did, as well as including submission ofthe actual time andbilling records SeeEDF v EPA,cited supra, 672F 2d 42 at 54record of the conference that its first amended applica-tion did not conform to the Board's specification require-ments, and to challenge the degree of specificity request-ed by the General Counsel. See footnote 6, supra.In its response to the third amended application, theGeneral Counsel next attacks the claim for fees based onApplicant's preparation of its memorandum of law inreply to the General Counsel's responseto the secondamended application. The General Counsel asserts thatbecause the memorandum of law was necessitated byApplicant's failure to comply with the pleading require-ments of EAJA of specifically detailing the services per-formed, no recovery should be allowed. I do not agree.As the prior two sections of this supplemental decision(IV, A,1 and IV, B,1) make clear, the General Counsel'sresponse to the second amended application placed inissue a whole host of objections to fee recovery of theservicesdetailed in the second amended applicationwhich warranted Applicant in responding by way of itsmemorandum of law. Indeed, by my Order dated 18March 1983 I overruled the General Counsel's opposi-tion to the Applicant's request for an extension of timefor filing its reply to the General Counsel's response tothe second amended application. Noting that as thatamended Application "constitutes a factual pleading re-latingsolely to the reasonableness of the legal feessought . . . to which the General Counsel has now re-sponded with both factual and legal contentions, and towhich Applicant should have the opportunity of replyingby way of legal memoranda, in accordance with both thewording and spirit of the Board's Rules and Regulations,in particular Section 102.150 thereof, "I granted the re-quested extension to file a Reply."The Government's further attack on the size of thefees claimed in preparing its memorandum in Reply isalso rejected.The General Counsel's response was 24pages long, with a 9-page attachment. They made de-tailed and specific arguments contesting the fees on nu-merous and varied grounds. The Applicant was wellwithin reasonable limits in taking care in research and inframing its replies to these arguments and in submitting a42-page legal memorandum containing three exhibits at-tached. Its arguments were cogent and knowledgeableand helpful to me in resolving the numerous issues pre-sented. Particulary apt here is the comment of the U.S.District Court for the Southern District of N.Y. inRich-ardson v. Civil Services Commission of the State of NewYork,449 F. Supp. 10, 11-12 (1978):This Court finds more persuasive the argument ad-vanced by plaintiffs and accepted by other courtsthat absent a showing of frivolity or bad faith acourt engaged in measuring the fairness of feessanctioned by the statute should not judge the stra-tegicwisdom of every litigational tactic used oremploy omniscient hindsight to expand or contractan award by a standard "requir[ing] attorneys (oftenworking in new or changing areas of the law) todivine the exact parameters of the court's willing-ness to grant relief." 416DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe General Counsel disputes the fees sought in con-nection with the preparation of Applicant's response totheGeneral Counsel's additional motion ofdismissal.This was the motion whichraised,for the first time,morethan a year and a half after the filing of the appli-cation,the issueof timeliness of the application. TheGeneral Counsel calls this issue "relatively uncomplex."To the contrary, it was thorny, difficult, and complex,and, on my part, called for the deepest research andthought I was called on to make in this wholelitigation.My ruling on motion and order exceeded11 legal sizepages,double-spaced and cited and analyzed a number ofSupreme Court of the United States decisions in thecourse of making my ruling denying the relief sought. Itwas not unreasonable for Applicant's counsel to spendthe time it did, at least 116 hours, possibly another 124,in research, drafting, and conferencing on Applicant's re-sponse.Attorney Weinrich's time devoted to drafting a threepage letter to me relating to the stipulation of facts I pro-posed and Applicant's fear that only a hearing wouldprovide the kind of record necessary to resolve the issuesraised by the General Counsel's motion on jurisdiction(timeliness)was not unreasonable under all the circum-stancesIhave discussed and I will allow it. Again, re-quests forextensionsof time which I find did not undulydelay the proceeding but which probably made the Ap-plicant'spresentationsmore effective and incisive arefully compensable.Finally, the conferencesamongApplicant's counsel, inlinewith my earlierrulings onthese objections, were, inmy review, not excessive, were productive, and contrib-uted to a sharpening of issues and better quality in pres-entationwhich in turn resulted in a more efficient andproductive conclusion to the litigation before me, and Ishall grant the fees requested for the time claimed.ConclusionOn thebasis of the foregoing,the Applicant is entitledto recoveryas legal fees the following amounts:I.The Underlying Unfair Labor Practice ProceedingA. Fees Claimed$123,919.00B. Fees Disallowed8,795.50$115,123.50C. 10% ReductionI1,512.35rn,s,nD. Fees Allowed$103,611.15$103,611.15II.The EAJAProceedingA. Second Amended Application1.Fees Claimed$22,907.002.Fees Disallowed907.50$21,999.503. 10% Reduction2,199.504. FeesAllowed$19,800.00$19,800.00B. Third Amended Application1.Fees Claimed$41,951.502.Fees Disallowed13,478.00$28,473.503. 10% Reduction2,847.354.Fees Allowed$25,628.15Total Fees$149,039.30It is, therefore,my recommended32ORDERThatApplicant be awarded $149,039.30 pursuant to itsEAJAapplication,as amended.32 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard andallobjectionsto them shallbe deemedwaived forallpur-poses